Exhibit 10.1

 

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 15, 2006

among

NAVIGANT CONSULTING, INC.,

and

THE FOREIGN BORROWERS NAMED HEREIN

collectively, as Borrowers,

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

LASALLE BANK NATIONAL ASSOCIATION,

as Lead Arranger, Administrative Agent and Issuing Bank

LASALLE COMMERCIAL LENDING,

A DIVISION OF ABN AMRO BANK N.V., as Canadian Agent

and

U.S. Bank National Association,

as Documentation Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SECTION 1    DEFINITIONS    1

1.1

   Definitions    1

1.2

   Other Interpretive Provisions    20 SECTION 2    COMMITMENTS OF THE LENDERS;
BORROWING, CONVERSION AND LETTER OF CREDIT PROCEDURES    21

2.1

   Commitments    21

2.2

   Loan Procedures    21

2.3

   Letter of Credit Procedures    25

2.4

   Additional Bankers’ Acceptances Provisions    27

2.5

   Commitments Several    29

2.6

   Certain Conditions    29 SECTION 3    NOTES EVIDENCING LOANS    29

3.1

   Notes    29

3.2

   Recordkeeping    29 SECTION 4    INTEREST    30

4.1

   Interest Rates    30

4.2

   Interest Payment Dates    30

4.3

   Setting and Notice of Eurocurrency Rates    30

4.4

   Computation of Interest    30 SECTION 5    FEES    31

5.1

   Facility Fee    31

5.2

   Letter of Credit Fees    31

5.3

   Upfront Fees    32

5.4

   Administrative Agent’s Fees    32

5.5

   BA Fee    32 SECTION 6    REDUCTION OR TERMINATION OF THE AGGREGATE
COMMITMENT AMOUNT; PAYMENTS    32

6.1

   Reduction or Termination of the Aggregate Commitment Amount    32

6.2

   Voluntary Prepayments    33 SECTION 7    MAKING AND PRORATION OF PAYMENTS;
SETOFF; TAXES    33

7.1

   Making of Payments    33

7.2

   Application of Certain Payments    34



--------------------------------------------------------------------------------

7.3

   Due Date Extension    34

7.4

   Setoff    34

7.5

   Proration of Payments    35

7.6

   Taxes    35

7.7

   UK Taxes    36 SECTION 8    INCREASED COSTS; SPECIAL PROVISIONS FOR
EUROCURRENCY LOANS    37

8.1

   Increased Costs    38

8.2

   Basis for Determining Interest Rate Inadequate or Unfair    39

8.3

   Changes in Law Rendering Eurocurrency Loans Unlawful    39

8.4

   Funding Losses    40

8.5

   Right of Lenders to Fund through Other Offices    40

8.6

   Discretion of Lenders as to Manner of Funding    40

8.7

   Mitigation of Circumstances; Replacement of Lenders    40

8.8

   Conclusiveness of Statements; Survival of Provisions    41 SECTION 9   
REPRESENTATIONS AND WARRANTIES    41

9.1

   Organization    41

9.2

   Authorization; No Conflict    41

9.3

   Validity and Binding Nature    41

9.4

   Financial Condition    42

9.5

   No Material Adverse Change    42

9.6

   Litigation and Contingent Liabilities    42

9.7

   Ownership of Properties; Liens    42

9.8

   Subsidiaries    42

9.9

   Pension Plans    42

9.10

   Investment Company Act    43

9.11

   Regulation U    43

9.12

   Taxes    43

9.13

   Solvency    43

9.14

   Environmental Matters    43

9.15

   Insurance    45

9.16

   Information    45

 

-ii-



--------------------------------------------------------------------------------

9.17

   Intellectual Property    45

9.18

   Burdensome Obligations    45

9.19

   Labor Matters    45

9.20

   No Default    45 SECTION 10    COVENANTS    45

10.1

   Reports, Certificates and Other Information    46

10.2

   Books, Records and Inspections    48

10.3

   Maintenance of Property; Insurance    48

10.4

   Compliance with Laws; Payment of Taxes and Liabilities    48

10.5

   Maintenance of Existence, etc    49

10.6

   Financial Covenants    49

10.7

   Liens    49

10.8

   Mergers, Consolidations, Sales    51

10.9

   Investments    51

10.10

   Modification of Organizational Documents    51

10.11

   Use of Proceeds    52

10.12

   Further Assurances    52

10.13

   Transactions with Affiliates    52

10.14

   Employee Benefit Plans    52

10.15

   Environmental Matters    52

10.16

   Unconditional Purchase Obligations    52

10.17

   Inconsistent Agreements    53

10.18

   Business Activities    53

10.19

   Agreements Not to Pledge    53

10.20

   Continuity of Directors    53

10.21

   Fiscal Year    53

10.22

   Limitations on Debt    53

10.23

   Restricted Payments    53

10.24

   Cancellation of Debt    54 SECTION 11    EFFECTIVENESS; CONDITIONS OF
LENDING, ETC    54

11.1

   Initial Credit Extension    54

11.2

   Conditions    56

 

-iii-



--------------------------------------------------------------------------------

SECTION 12    EVENTS OF DEFAULT AND THEIR EFFECT    56

12.1

   Events of Default    56

12.2

   Effect of Event of Default    58 SECTION 13    THE AGENTS    58

13.1

   Appointment and Authorization    58

13.2

   Delegation of Duties    59

13.3

   Liability of Agents    59

13.4

   Reliance by Agents    59

13.5

   Notice of Default    60

13.6

   Credit Decision    60

13.7

   Indemnification    60

13.8

   Administrative Agent in Individual Capacity    61

13.9

   Successor Agents    61

13.10

   Funding Reliance    62

13.11

   Administrative Agent May File Proofs of Claim    63

13.12

   Other Agents; Arrangers and Managers    64 SECTION 14    GENERAL    64

14.1

   Waiver; Amendments    64

14.2

   Confirmations    64

14.3

   Notices    65

14.4

   Computations    65

14.5

   Regulation U    65

14.6

   Costs, Expenses and Taxes    65

14.7

   Subsidiary References    66

14.8

   Captions    66

14.9

   Assignments; Participations    66

14.10

   Governing Law    68

14.11

   Counterparts    68

14.12

   Successors and Assigns    68

14.13

   Indemnification by the Borrowers    68

14.14

   Nonliability of Lenders    69

14.15

   Forum Selection and Consent to Jurisdiction    69

 

-iv-



--------------------------------------------------------------------------------

14.16

   Waiver of Jury Trial    69

14.17

   Customer Identification - USA PATRIOT Act Notice    70

14.18

   Currency    70

14.19

   Effect of Restatement    70 SECTION 15    LIABILITY OF THE BORROWERS    70

15.1

   Appointment of the Company    71

15.2

   Maximum Liability of Foreign Borrowers    71

15.3

   Joint and Several Liability of the Company    71

15.4

   Company Guaranty    71

SCHEDULES

 

SCHEDULE 2.1    Lenders SCHEDULE 2.3.1    Existing Letters of Credit SCHEDULE
9.6    Litigation and Contingent Liabilities SCHEDULE 9.8    Subsidiaries
SCHEDULE 9.15    Insurance SCHEDULE 9.19    Labor Matters SCHEDULE 10.6   
EBITDA Exclusion SCHEDULE 10.22(d)    Permitted Existing Debt SCHEDULE 14.3   
Addresses for Notices EXHIBITS EXHIBIT A    Form of Note EXHIBIT B    Form of
Compliance Certificate EXHIBIT C    Form of Guaranty EXHIBIT D    Form of
Assignment Agreement

 

-v-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 15, 2006
(this “Agreement”) is entered into among NAVIGANT CONSULTING, INC., a Delaware
corporation (the “Company”), each Foreign Borrower (each such Foreign Borrower,
together with the Company shall be referred to herein, collectively, as
“Borrowers” and, individually, each a “Borrower”), the financial institutions
that are or may from time to time become parties hereto (together with their
respective successors and assigns, the “Lenders”), LASALLE BANK NATIONAL
ASSOCIATION (in its individual capacity, “LaSalle”), as agent for the Lenders,
and LASALLE COMMERCIAL LENDING, A DIVISION OF ABN AMRO BANK N.V., as Canadian
Agent.

PRELIMINARY STATEMENT

WHEREAS, the Company, the Administrative Agent and the Lenders previously
entered into that certain Amended and Restated Credit Agreement dated as of
March 21, 2006 (as amended, the “Existing Credit Agreement”), under which the
Lenders made loans and agreed to make loans to the Company.

WHEREAS, the Company, the Administrative Agent and the Lenders desire to amend
and restate the Existing Credit Agreement in the form of this Agreement to,
among other things, add the UK Borrower as a Borrower, on the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

SECTION 1 DEFINITIONS.

1.1 Definitions. When used herein the following terms shall have the following
meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the capital stock, partnership interests, membership interests or equity of
any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary).

“Administrative Agent” means LaSalle in its capacity as agent for the Lenders
hereunder and any successor thereto in such capacity.

“Affected Loan” - see Section 8.3.

“Affiliate” of any Person means (i) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (ii) any officer or director of such Person. A Person shall be deemed
to be “controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having

 



--------------------------------------------------------------------------------

ordinary voting power for the election of directors or managers or power to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

“Agents” means the Administrative Agent and the Canadian Agent.

“Aggregate Commitment Amount” means $200,000,000, as reduced from time to time
pursuant to Section 6.1. or as increased pursuant to Section 2.1.1.

“Agreement” - see the Preamble.

“Alternate Currency” means British Pounds Sterling, Euros and Canadian Dollars,
so long as such currency remains an Eligible Currency.

“Alternate Currency Exposure” means, at any time and without duplication, the
sum of the Dollar Equivalent of all Loans and Letters of Credit that are
denominated in an Alternate Currency.

“Alternate Currency Loan” shall mean a Loan that shall be denominated in an
Alternate Currency.

“Alternate Currency Maximum Amount” means ninety percent (90%) of the Aggregate
Commitment Amount, provided, however, the Alternate Currency Maximum Amount may
equal the Aggregate Commitment Amount solely as a result of changes in
applicable rates of exchange between Dollars and any Alternate Currency for
outstanding Alternate Currency Loans; further provided that no new Alternate
Currency Loans shall be made during any such period of time in which outstanding
Alternate Currency Loans exceed ninety percent (90%) of the Aggregate Commitment
Amount.

“Alternate Currency Rate” shall mean, with respect to an Alternate Currency Loan
denominated in British Pounds Sterling or Euros, for any Interest Period, a rate
of interest equal to the quotient of (a) the per annum rate of interest at which
relevant Alternate Currency deposits in an amount comparable to the amount of
such Alternate Currency Loan and for a period equal to such Interest Period are
offered in the London Interbank Eurodollar market at 11:00 A.M. (London time)
two (2) Business Days prior to the commencement of such Interest Period (or
three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in such Alternate Currency on
such second preceding Business Day), as displayed in the Bloomberg Financial
Markets Information Service system (or, if the Bloomberg Financial Markets
Information Service system is not available, an authoritative source selected by
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets Information Service system or another authoritative source is not
available, as the Alternate Currency Rate is otherwise determined by
Administrative Agent in its sole and absolute discretion; divided by (b) a
number determined by subtracting from 1.00 the then stated maximum reserve
percentage for determining reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D), such
rate to remain fixed for such Interest Period. The Administrative Agent’s
determination of the Alternate Currency Rate shall be rebuttably presumptive
evidence of such rate.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) Eurocurrency Loans shall be the percentage set forth
under the column “Eurocurrency Margin”, (ii) Base Rate Loans shall be the
percentage set forth under the column “Base Rate Margin”, (iii) the Facility Fee
Rate shall be the percentage set forth under the column “Facility Fee Rate”,
(iv) the L/C Fee and the BA Fee Rate shall be the percentage set forth under the
column “L/C Fee Rate and BA Fee Rate”, and (v) Canadian Prime Rate Loans shall
be the percentage set forth under the column “Canadian Prime Rate Margin”,:

 

Level

  

Total Debt to EBITDA Ratio

  

Eurocurrency

Margin

   

Base Rate

Margin

   

Facility

Fee
Rate

   

L/C Fee

Rate and BA
Fee Rate

   

Canadian

Prime Rate
Margin

 

I

  

Greater than or equal to 2.50 to 1.00

   1.225 %   .225 %   .275 %   1.225 %   .225 %

II

  

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

   1.00 %   0 %   .25 %   1.00 %   0 %

III

  

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

   .75 %   -.25 %   .25 %   .75 %   -.25 %

IV

  

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

   .55 %   -.20 %   .20 %   .55 %   -.20 %

V

  

Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00

   .475 %   -.15 %   .15 %   .475 %   -.15 %

VI

  

less than 0.50 to 1.00

   .375 %   -.125 %   .125 %   .375 %   -.125 %

The Eurocurrency Margin, the Base Rate Margin, the Facility Fee, the Canadian
Prime Rate Margin and the L/C Fee Rate and BA Fee Rate shall be adjusted, to the
extent applicable, effective on the date on which the Company delivers the
financial statements required by Section 10.1, as applicable, and the related
Compliance Certificate, required by Section 10.1.3. Notwithstanding anything
contained in this paragraph to the contrary, (a) if the Company fails to deliver
the financial statements and Compliance Certificate in accordance with the
provisions of Section 10.1, the Eurocurrency Margin, the Base Rate Margin, the
Facility Fee, the Canadian Prime Rate Margin and the L/C Fee Rate and BA Fee
Rate shall be based upon Level I above beginning on the date such financial
statements and Compliance Certificate were required to be delivered until the
date such financial statements and Compliance Certificate are actually
delivered, whereupon the Applicable Margin shall be determined by the then
current Level; (b) no reduction to any Applicable Margin shall become effective
at any time when an Event of Default or Unmatured Event of Default has

 

3



--------------------------------------------------------------------------------

occurred and is continuing, and (c) the initial Applicable Margin on the
Effective Date shall be based on Level V until the date on which the financial
statements and Compliance Certificate are required to be delivered for the
Fiscal Quarter ending December 31, 2006.

“Asset Sale” means the sale, lease, assignment or other transfer for value (each
a “Disposition”) by the Company or any Subsidiary to any Person (other than the
Company or any Subsidiary) of any asset or right of the company or such
Subsidiary other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 60 days with another asset performing the same
or a similar function, and (b) the sale or lease of inventory in the ordinary
course of business.

“Assignment Agreement” - see Section 14.9.1.

“Attorney Costs” means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.

“BA Discount Proceeds” means, with respect to a particular Bankers’ Acceptance
or BA Equivalent Loan, the following amount:

 

          F           (1+D) x T 365

where

F means the face amount of such Bankers’ Acceptance or BA Equivalent Loan;

D means the applicable BA Discount Rate for such Bankers’ Acceptance or BA
Equivalent Loan; and

T means the number of days to maturity of such Bankers’ Acceptance or BA
Equivalent Loan,

with the amount as so determined being rounded up or down to the fifth decimal
place and .000005 being rounded up.

“BA Discount Rate” means, (i) for any Bankers’ Acceptance to be accepted or made
by a Lender on any date of borrowing, continuation date or conversion date, as
the case may be, CDOR on such date, for a period identical to the term to
maturity of the relevant Bankers’ Acceptance, and (ii) with respect to any BA
Equivalent Loans that would have been accepted on such date, the rate determined
in clause (i) above plus 0.10% per annum.

“BA Equivalent Loan” – see Section 2.4.5.

“BA Fee” means with respect to a Bankers’ Acceptance or BA Equivalent Loan, as
applicable, accepted by a Lender, the amount calculated by multiplying the face
amount of a Bankers’ Acceptance or BA Equivalent Loan, as applicable, by the
Applicable Margin and then multiplying the result by a fraction, the numerator
of which is the number of days to elapse from and including

 

4



--------------------------------------------------------------------------------

the date of acceptance of such Bankers’ Acceptance or BA Equivalent Loan by the
Lender up to but excluding the maturity date of such Bankers’ Acceptance or BA
Equivalent Loan, and the denominator of which is the number of days in the
applicable calendar year.

“BA Fee Rate” – see the definition of Applicable Margin.

“BA Lender” means any Canadian Lender that is either a bank which is chartered
under the Bank Act (Canada) and listed in Schedule I thereto or a Canadian
Taxable Lender.

“Bankers’ Acceptance” means a depository bill, as defined in the Depository
Bills and Notes Act (Canada) in Canadian Dollars that is in the form of a Draft
signed by the Canadian Borrower and accepted by a BA Lender as contemplated
under Section 2.4.4 or for Canadian Lenders not participating in clearing
services as contemplated in that Act, a draft or other bill of exchange in
Canadian Dollars that is signed on behalf of the Canadian Borrower and accepted
by a BA Lender as payable only in Canada.

“Base Rate” means at any time the greater of (a) the Federal Funds Rate plus
0.5% and (b) the Prime Rate.

“Base Rate Loan” means any Loan which bears interest at or by reference to the
Base Rate.

“Base Rate Margin” - see the definition of Applicable Margin.

“British Pounds Sterling” and “£ “ means the lawful currency of the United
Kingdom.

“Business Day” means a day of the year that is not a Saturday, a Sunday or
(a) on which national banks are not authorized or required to close in Chicago,
Illinois, (b) if the applicable Business Day relates to a Eurocurrency Loan, a
day of the year on which dealings in deposits are carried on in the London
interbank Eurodollar market, (c) if the applicable Business Day relates to a
Canadian Revolving Loan, a day of the year on which banks are not authorized or
required to close in Toronto, Ontario, Canada and (d) if the applicable Business
Day relates to a either British Pounds Sterling or Euros, a day of the year on
which dealings in deposits of British Pounds Sterling or Euros are carried on in
the London interbank market.

“Canadian Agent” means LaSalle Commercial Lending, a Division of ABN AMRO Bank
N.V., as Canadian Agent and any successor thereto in such capacity.

“Canadian Borrower” means Navigant Consulting Ltd., a corporation organized
under the laws of the Province of Ontario.

“Canadian Dollar” and the sign CAD $ means lawful money of Canada.

“Canadian Dollar Maximum Amount” means $15,000,000.

“Canadian Lender” means each Affiliate of a Lender that is either (a) a Canadian
Schedule Lender, (b) a Canadian Taxable Lender, or (c) a Lender that is not a
bank within the meaning of the Bank Act (Canada) and not a non-resident of
Canada within the meaning of the Income Tax Act

 

5



--------------------------------------------------------------------------------

(Canada), and in each case has a sub-facility commitment to lend in Canadian
Dollars as set forth on Schedule 2.1.

“Canadian Prime Rate” means the floating annual rate of interest established
from time to time by the Canadian Agent in its sole discretion as the reference
rate for determining interest rates that it will charge to customers of varying
degrees of credit worthiness on commercial loans made in Canada in the lawful
currency of Canada and designated as its prime rate.

“Canadian Prime Rate Loan” means any Canadian Revolving Loan which bears
interest at a rate determined by reference to the Canadian Prime Rate.

“Canadian Revolving Loans” means Revolving Loans made by Canadian Lenders to the
Canadian Borrower, which shall be denominated in Canadian Dollars and consist of
either Canadian Prime Rate Loans, Bankers’ Acceptances or BA Equivalent Loans.

“Canadian Schedule Lender” means a bank which is listed in Schedule I or
Schedule II of the Bank Act (Canada).

“Canadian Taxable Lender” means an authorized foreign bank for the purposes of
the Bank Act (Canada) for which the Obligations owed to it are in respect of its
Canadian banking business as defined in subsection 248(1) of the Income Tax Act
(Canada), and which is accordingly deemed resident in Canada pursuant to
subsection 212(13.3) of the Income Tax Act (Canada) for purposes of Part XIII of
the Income Tax Act (Canada) and in particular withholding tax on the Obligations
owed to it.

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

“Cash Collateralize” means to deliver cash collateral to the Agents (as
applicable), to be held as cash collateral for outstanding Letters of Credit or
Bankers’ Acceptances, pursuant to documentation satisfactory to the applicable
Agent. Derivatives of such term have corresponding meanings.

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
Canadian or United States Government or any agency thereof, (b) commercial
paper, maturing not more than one year from the date of issue, or corporate
demand notes, in each case (unless issued by a Lender or its holding company)
rated at least A-l by Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or P-l by Moody’s Investors Service, Inc., (c) any
certificate of deposit (or time deposits represented by such certificates of
deposit) or banker’s acceptance, maturing not more than one year after such
time, or overnight federal funds transactions that are issued or sold by any
Lender or its holding company or by a commercial banking institution that is a
member of the Federal Reserve System or a Canadian Schedule Bank or Canadian
Taxable Lender and has a combined capital and surplus and undivided profits of
not less than $500,000,000, (d) any mutual fund which invests solely in the
types of investments described in any of clauses (a) through (c) hereof, and (e)

 

6



--------------------------------------------------------------------------------

any repurchase agreement entered into with any Lender (or other commercial
banking institution of the stature referred to in clause (c)) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in any of clauses (a) through (c) and (ii) has a market value at the
time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such Lender (or other commercial banking institution)
thereunder.

“CDOR” means for any day, and relative to bankers’ acceptances having any
specified term and face amount, the discount rate per annum, calculated on the
basis of a year of 365 days or 366 days in the case of a leap year equal to the
average rate per annum (as determined by the Canadian Agent) for Canadian Dollar
bankers’ acceptances having the specified term and face amount (or a term and
face amount as closely as possible comparable to such specified term and face
amount of the bankers’ acceptance) that appear on the Reuters Screen CDOR page
“Canadian Interbank Bid BA Fee Rates” (or such other page as the Canadian Agent
shall nominate which replaces that page for the purpose of displaying rates
quoted for such bankers’ acceptances) at 10:00 a.m. (Toronto time) on the first
day of such term, as reported by the Canadian Agent or if such rate does not
appear on such CDOR page at 10:00 a.m. (Toronto time) on any such day then CDOR
will be the annual discount rate of interest (rounded upward to the nearest
whole multiple of 1/100 or 1%) as of 10:00 a.m. (Toronto time) on the date at
which the Canadian Agent is then offering to purchase bankers’ acceptances
accepted by it having the specified term and face amount (or a term and face
amount as closely as possible comparable to such specified term and face amount)
of the bankers’ acceptance.

“CERCLA” - see Section 9.14.

“Change of Law” means any change in (or in the interpretation administration or
application of) any law or any published practice or concession of any relevant
taxing authority.

“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 50%,
or more, of the common stock of the Company having the right to vote for the
election of members of the board of directors, or (b) a majority of the members
of the board of directors of the Company do not constitute Continuing Directors.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to any Lender, such Lender’s commitment to make Loans,
accept and purchase Bankers’ Acceptances (or BA Equivalent Loans) and to issue
or participate in Letters of Credit, under this Agreement; provided, however,
the commitment to make Canadian Revolving Loans under this Agreement shall be a
sub-facility of the Commitments to be provided by Canadian Lenders (the
“Canadian Sub-Facility Commitment”). The initial amount of each Lender’s
Commitment and Canadian Sub-Facility Commitment is set forth on Schedule 2.1.

“Company” - see the Preamble.

“Computation Period” means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter (with the first such Computation
Period ending on December 31, 2006).

 

7



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to the Company and its
Subsidiaries for any period, the net income (or loss) of the Company and its
Subsidiaries for such period, excluding any gains from Asset Sales, any
extraordinary gains and any gains from discontinued operations.

“Continuing Director” means (a) any member of the board of directors of the
Company who was a director of the Company on the Effective Date, and (b) any
individual who becomes a member of the board of directors after the Effective
Date if such individual was appointed or nominated for election to the board of
directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the board of
directors of the Company in office at the Effective Date in an actual or
threatened election contest relating to the election of the directors of the
Company (as such terms are used in Rule 14a-11 under the Exchange Act) and whose
initial assumption of office resulted from such contest or the settlement
thereof.

“Contract Period” means, as to any Bankers’ Acceptance or BA Equivalent Loan,
the period commencing on the date such advance, conversion or continuation by
way of such Bankers’ Acceptance or BA Equivalent Loan and ending on the date
one, two, three or six months thereafter as selected by the Company pursuant to
Section 2.2.2 or 2.2.3, as the case may be; provided that:

(a) if any Contract Period would otherwise end on a day that is not a Business
Day, such Contract Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Contract Period into another
calendar month, in which event such Contract Period shall end on the preceding
Business Day;

(b) any Contract Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Contract Period shall
end on the last Business Day of the calendar month at the end of such Contract
Period; and

(c) the Company may not select any Contract Period which would extend beyond the
scheduled Termination Date.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Company, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn) and banker’s acceptances issued for the account of
such Person (including the Letters of Credit), (f) all Hedging Obligations of
such Person, (g) all Suretyship Liabilities of such Person and (h) all Debt of
any partnership of which such Person is a general partner.

 

8



--------------------------------------------------------------------------------

“Disposal” - see the definition of “Release”.

“Dollar” and the sign “$” mean lawful money of the United States of America.

“Dollar Equivalent” means (a) with respect to an Alternate Currency Loan, the
Dollar equivalent of the amount of such Alternate Currency Loan denominated in
an Alternate Currency, determined by the Administrative Agent on the basis of
the Spot Rate for the purchase of the relevant Alternate Currency with Dollars
for delivery on the date such Alternate Currency Loan is advanced or Letter of
Credit issued, and (b) with respect to any other amount, (i) if such amount is
denominated in Dollars, then such amount in Dollars, and (ii) if such amount is
not denominated in Dollars, then the Dollar equivalent of such amount,
determined by Administrative Agent on the basis of the Spot Rate for the
purchase of the relevant Alternate Currency with Dollars for delivery on such
date; provided, however, that, in calculating the Dollar Equivalent for purposes
of determining (A) any Borrower’s obligation to prepay Loans, or (B) any
Borrower’s ability to request additional Loans, the Administrative Agent may, in
its discretion, on any Business Day selected by the Administrative Agent (prior
to payment in full of the Obligations), calculate the Dollar Equivalent of each
such Loan. The Administrative Agent shall notify the Company of the Dollar
Equivalent of such Alternate Currency Loan or any other amount, at the time that
such Dollar Equivalent shall have been determined.

“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, (a) Interest
Expense, (b) income tax expense, (c) depreciation and amortization for such
period, (d) any extraordinary losses, (e) losses from discontinued operations,
(f) non-cash stock options or other compensation, (g) any impairment in goodwill
pursuant to GAAP, and (h) other non-cash charges and non-recurring expenses
(including, without limitation, any litigation expenses, settlements and
judgments and any acquisition related severance expenses); provided, that such
non-recurring expenses do not exceed (x) to the extent paid in cash, $10,000,000
in any consecutive twelve (12) month period, plus (y) the amount of any
settlement or judgment with respect to the matter set forth on Schedule 10.6.

“EBITDAR” means, for any period, EBITDA for such period plus, to the extent
deducted in determining such EBITDA, the consolidated office rental expense of
the Company and its Subsidiaries for such period, net of sublease office rental
income.

“Effective Date” - see Section 11.1.

“Eligible Currency” mean any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in London interbank market, (d) which is convertible into
Dollars in the international interbank market and (e) as to which a Dollar
Equivalent may be readily calculated.

“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

 

9



--------------------------------------------------------------------------------

“Environmental Laws” means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case relating to Environmental Matters.

“Environmental Matters” means any matter arising out of or relating to health
and safety, or pollution or protection of the environment or workplace,
including any of the foregoing relating to the presence, use, production,
generation, handling, transport, treatment, storage, disposal, distribution,
discharge, release, control or cleanup of any Hazardous Substance.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Eurocurrency Loan” means any Loan which bears interest at a rate determined by
reference to a Eurocurrency Rate.

“Eurocurrency Margin” - see the definition of Applicable Margin.

“Eurocurrency Office” means with respect to any Lender the office or offices of
such Lender which shall be making or maintaining the Eurocurrency Loans of such
Lender hereunder. A Eurocurrency Office of any Lender may be, at the option of
such Lender, either a domestic or foreign office.

“Eurocurrency Rate” means (a) with respect to a LIBOR Loan, the LIBOR Rate, and
(b) with respect to an Alternate Currency Loan denominated in British Pounds
Sterling or Euros, the Alternate Currency Rate.

“Event of Default means any of the events described in Section 12.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Facility Fee Rate” - see the definition of Applicable Margin.

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Lender of New York (including any such
successor publication, “H.15(519)”) on the preceding Business Day opposite the
caption “Federal Funds (Effective)”; or, if for any relevant day such rate is
not so published on any such preceding Business Day, the rate for such day will
be the arithmetic mean as determined by the Administrative Agent of the rates
for the last transaction in overnight Federal funds arranged prior to 9:00 A.M.
(New York City time) on that day by each of three leading brokers of Federal
funds transactions in New York City selected by the Administrative Agent.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a

 

10



--------------------------------------------------------------------------------

number corresponding to any calendar year (e.g., “Fiscal Year 2005”) refer to
the Fiscal Year ending on December 31 of such calendar year.

“Fixed Charge Coverage Ratio” means, for any Computation Period, the ratio of
(a) EBITDAR, to (b) the sum of the following, without duplication, (i) Interest
Expense, (ii) the cash portion of any earn-out payments in connection with any
Acquisition, (iii) the cash portion of any payment of Debt or deferred purchase
price in connection with any Acquisition, and (iv) the consolidated office
rental expense of the Company and its Subsidiaries for such period, net of
sublease office rental income.

“Foreign Borrower” shall mean the Canadian Borrower and the UK Borrower, each of
which is a Foreign Subsidiary of the Company.

“Foreign Subsidiary” shall mean a Subsidiary that is organized outside of the
United States.

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Funded Debt” means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

“FX Trading Office” shall mean the Chicago office of the Administrative Agent,
or such other office of the Administrative Agent or its parent, ABN AMRO, as the
Administrative Agent may designate from time to time.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

“Group” - see Section 2.2.1(a).

“Guarantor” means each Significant Subsidiary.

“Guaranty” means a guaranty substantially in the form of Exhibit C.

“Hazardous Substances” - see Section 9.14.

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

 

11



--------------------------------------------------------------------------------

“Interest Expense” means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

“Interest Period” means, as to any Eurocurrency Loan, the period commencing on
the date such Loan is borrowed or continued as, or converted into, a
Eurocurrency Loan and ending on the date one, two, three or six months
thereafter as selected by the Company pursuant to Section 2.2.2 or 2.2.3, as the
case may be; provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and

(c) the Company may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date.

“Investment” means, relative to any Person, any investment in another Person,
whether by acquisition of any debt or equity security, by making any loan or
advance or by becoming obligated with respect to a Suretyship Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business).

“Issuing Bank” means LaSalle in its capacity as the issuer of Letters of Credit
hereunder and its successors and assigns in such capacity.

“LaSalle” - see the Preamble.

“L/C Application” means, with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
Issuing Bank at the time of such request for the type of letter of credit
requested.

“L/C Fee Rate” - see the definition of Applicable Margin.

“Lender” - see the Preamble. References to the “Lenders” shall include the
Issuing Bank; for purposes of clarification only, to the extent that LaSalle (or
any successor Issuing Bank) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Bank, its status as such
will be specifically referenced.

“Letter of Credit” - see Section 2.1.2.

“LIBOR Loan” means any Loan which bears interest at a rate determined by
reference to the LIBOR Rate.

 

12



--------------------------------------------------------------------------------

“LIBOR Rate” means a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits in an amount comparable to the
amount of the relevant LIBOR Loan and for a period equal to the relevant
Interest Period are offered in the London Interbank Eurodollar market at 11:00
A.M. (London time) two (2) Business Days prior to the commencement of such
Interest Period (or three (3) Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or, if the Bloomberg
Financial Markets Information Service system is not available, an authoritative
source selected by Administrative Agent in its sole discretion) or, if the
Bloomberg Financial Markets system or another authoritative source is not
available, as the LIBOR Rate is otherwise determined by the Administrative Agent
in its sole and absolute discretion, divided by (b) a number determined by
subtracting from 1.00 the then stated maximum reserve percentage for determining
reserves to be maintained by member banks of the Federal Reserve System for
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D), such rate to remain fixed for such
Interest Period. The Administrative Agent’s determination of the LIBOR Rate
shall be conclusive, absent manifest error.

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Master L/C
Agreement and the L/C Applications.

“Loan Party” means the Borrowers and each Guarantor.

“Loans” means Revolving Loans.

“Margin Stock” means any “margin stock” as defined in Regulation U.

“Master L/C Agreement” means a Master Letter of Credit Agreement in the form
being used by the Issuing Bank at such time.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Company and its Subsidiaries taken as a whole,
(b) a material impairment of the ability of the Company or any Subsidiary to
perform any of its obligations under any Loan Document, (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Company or any Loan Party of any Loan Document, or (d) a loss or termination of
any material license or agreement.

“Multiemployer Pension Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any member of the
Controlled Group may have any liability.

“Navigant Hong Kong” means Navigant Consulting (Asia), Ltd., a Hong Kong
company.

 

13



--------------------------------------------------------------------------------

“Non-BA Lender” means any Canadian Lender which has advised the Canadian Agent
that it is unwilling or unable to accept Drafts as provided in Section 2.4.4 and
that it will make BA Equivalent Loans in lieu of accepting and purchasing
Bankers’ Acceptances hereunder.

“Non-US Participant” - see Section 7.6.

“Note” - see Section 3.1.

“Obligations” means, collectively, (a) all indebtedness and other obligations
incurred by the Loan Parties to any Agent, the Issuing Bank or any Lender
pursuant to this Agreement, and includes the principal of and interest on all
Loans and all obligations pursuant to Letters of Credit, (b) each extension,
renewal or refinancing of the foregoing, in whole or in part, (c) the facility
and other fees payable hereunder, and (d) all fees and charges in connection
with Letters of Credit.

“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by the Company or any Subsidiary, as lessee,
other than any Capital Lease.

“Ordinary Course of Business” means, in respect of any transaction involving the
Company or any Subsidiary of the Company, the ordinary course of such Person’s
business, as conducted by any such Person in accordance with past practice and
undertaken by such Person in good faith and not for purposes of evading any
covenant or restriction in any Loan Documents.

“Organizational Documents” shall mean, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Pension Plan), and to which the Company or any member of the Controlled Group
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

“Permitted Acquisition” means an Acquisition by the Company which meets all of
the following criteria:

(i) the transaction has been approved by the proposed seller’s board of
directors or by the board of directors of the Person subject to the Acquisition.

(ii) the Person being acquired is predominantly in the consulting or
professional service business.

 

14



--------------------------------------------------------------------------------

(iii) immediately prior and immediately after the proposed Acquisition no Event
of Default or Unmatured Event of Default shall have occurred or be continuing,
and the Company and its Subsidiaries will be in compliance with all financial
covenants on a pro forma basis.

(iv) immediately prior and immediately after the proposed Acquisition, the
Borrowers shall have a minimum availability to request Revolving Loans of
$10,000,000.

(v) If the Purchase Price (as defined below) of such proposed Acquisition is
greater than or equal to $2,500,000, then the Administrative Agent and the
Lenders shall have (x) received a summary of the principal terms of such
Acquisition, and (y) the Person being acquired shall present not less than a
break even EBITDA adjusted to reflect proposed post-acquisition salaries and
bonus expenses and to exclude personal expenses incurred pre-acquistion.

(vi) any Debt assumed or incurred to support the Purchase Price of such
Acquisition shall be either (x) paid in full within thirty (30) days of such
Acquisition, or (y) shall be permitted under Section 10.22 and consented by in
writing by the Administrative Agent.

For the purposes of this definition, “Purchase Price” shall mean the
consideration to be paid for the Acquisition at closing (specifically including,
cash, stock and the assumption of any Debt or other liabilities, but
specifically excluding any contingent earn-outs, compensation for services,
stock option expenses and non-compete payments).

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Administrative Agent as its prime rate
(whether or not such rate is actually charged by Administrative Agent). Any
change in the Prime Rate announced by Administrative Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Pro Rata Share of the Total Facility” means, with respect to a Lender (x) prior
to the Commitments being terminated or reduced to zero, the percentage obtained
by dividing (i) such Lender’s Commitment, by (ii) the aggregate Commitment of
all Lenders and (y) from and after the time the Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (i) the aggregate unpaid
principal amount of such Lender’s Revolving Outstandings by (ii) the aggregate
unpaid principal amount of all Revolving Outstandings.

“Pro Rata Share of the Canadian Sub-Facility” means, with respect to a Canadian
Lender’s obligation to make Canadian Revolving Loans and accept and purchase
Bankers’ Acceptances (or BA Equivalent Loans) and receive payments of interest,
fees, and principal with respect thereto, (x) prior to the Commitments being
terminated or reduced to zero, the percentage obtained by dividing

 

15



--------------------------------------------------------------------------------

(i) such Lender’s Canadian Sub-Facility Commitment as set forth in Schedule 2.1
or in the most recent Assignment Agreement to which it is a party, by (ii) the
aggregate amount of all of the Canadian Lenders’ Canadian Sub-Facility
Commitments, and (y) from and after the time the Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (i) the
aggregate unpaid principal amount of such Lender’s Revolving Outstandings with
respect to Canadian Revolving Loans by (ii) the aggregate unpaid principal
amount of all Revolving Outstandings with respect to Canadian Revolving Loans.

“Qualifying UK Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under this Agreement and is:

(i) a Lender:

(A) which is a “bank” (as defined for the purpose of section 349 of the Taxes
Act) making an advance under this Agreement; or

(B) in respect of an advance made under this Agreement by a person that was a
“bank” (as defined for the purpose of section 349 of the Taxes Act) at the time
that that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance;

(ii) a Lender which is:

(A) a company resident in the United Kingdom for United Kingdom tax purposes;

(B) a partnership each member of which is:

(1) a company so resident in the United Kingdom; or

(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which is required to
bring into account in computing its chargeable profits (within the meaning of
section 11(2) of the Taxes Act) the whole of any share of interest payable in
respect of an advance under this Agreement that falls to it by reason of
sections 114 and 115 of the Taxes Act;

(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of an advance under this Agreement in
computing its chargeable profits (for the purposes of section 11(2) of the Taxes
Act); or

(iii) a UK Treaty Lender.

 

16



--------------------------------------------------------------------------------

“RCRA” - see Section 9.14.

“Regulation D” means Regulation D of the FRB.

“Regulation U” means Regulation U of the FRB.

“Release” has the meaning specified in CERCLA and the term “Disposal” (or
“Disposed”) has the meaning specified in RCRA; provided that in the event either
CERCLA or RCRA is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply as of the effective date of such
amendment; and provided, further, that to the extent that the laws of a state
wherein any affected property lies establish a meaning for “Release” or
“Disposal” which is broader than is specified in either CERCLA or RCRA, such
broader meaning shall apply.

“Required Lenders” means Lenders having Pro Rata Shares of the Total Facility
aggregating 51.0% or more.

“Responsible Officer” means the chief executive officer, chief financial officer
or the president of the Company, or any other officer having substantially the
same authority and responsibility; or with respect to compliance with financial
covenants, the chief financial officer or the treasurer of the Company, or any
other officer having substantially the same authority and responsibility.

“Reserve for Hedging Obligations” means an amount which the Administrative Agent
establishes as an appropriate reserve against financial risk with respect to any
agreements between the Company (or any of its Subsidiaries) and any Lender or
other financial institution relating to currency exchange rates.

“Revolving Loan” - see Section 2.1.1.

“Revolving Outstandings” means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit, plus (c) the Stated Amount of all Bankers’ Acceptances
and BA Equivalent Loans.

“SEC” means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

“Significant Subsidiary” means each direct and indirect, Subsidiary of a
Borrower that is organized within the United States, whether now existing or
hereafter acquired or created, which either (x) has assets in excess of
$5,000,000 at any time, or (y) has gross revenues in excess of $20,000,000 in
any consecutive twelve (12) month period.

“Spot Rate” shall mean, for any Alternate Currency, the rate quoted by the
Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such Alternate Currency at the prevailing interbank rate with another
currency through its FX Trading Office at approximately 9:00 a.m., Chicago time,
on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made.

 

17



--------------------------------------------------------------------------------

“Stated Amount” means, with respect to (a) any Letter of Credit at any date of
determination, (i) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (ii) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit and (b) any
Bankers’ Acceptance or BA Equivalent Loan, the face amount of such Bankers’
Acceptance or BA Equivalent Loan.

“Subordinated Debt” means any unsecured Debt of the Company which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Lenders.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person and/or its other
Subsidiaries own, directly or indirectly, such number of outstanding shares or
other ownership interests as have more than 50% of the ordinary voting power for
the election of directors or other managers of such corporation, partnership,
limited liability company or other entity. Unless the context otherwise
requires, each reference to Subsidiaries herein shall be a reference to
Subsidiaries of the Company.

“Suretyship Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation in respect of any Suretyship Liability shall (subject to any
limitation set forth therein) be deemed to be the principal amount of the debt,
obligation or other liability supported thereby.

“Taxes” means any and all present or future income, excise, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, excluding franchise taxes and taxes
imposed on or measured by the Administrative Agent’s or any Lender’s net income
or receipts.

“Tax Credit” means a credit against, relief for or set-off or repayment of any
Taxes.

“Taxes Act” means the Income and Corporation Taxes Act 1988 of the United
Kingdom.

“Termination Date” means the earlier to occur of (a) October 31, 2011 or
(b) such other date on which the Commitments terminate pursuant to Section 6 or
12.

“Total Debt” means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, excluding (i) contingent obligations in respect of
Suretyship Liabilities (except to the extent constituting Suretyship Liabilities
in respect of Debt of a Person other than the Company or any Subsidiary) and
(ii) Hedging Obligations.

“Total Debt to EBITDA Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (i) Total Debt as of such day to (ii) EBITDA for the Computation
Period ending on such day.

 

18



--------------------------------------------------------------------------------

“Type of Loan or Borrowing” - see Section 2.2.1(a).

“UK Borrower” means Navigant Consulting (Europe) Limited, a corporation
organized under the laws of the United Kingdom.

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under this Agreement is:

(a) a company resident in the United Kingdom for United Kingdom tax purposes;

(b) a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 11(2)
of the Taxes Act) the whole of any share of interest payable in respect of an
advance under this Agreement that falls to it by reason of sections 114 and 115
of the Taxes Act; or

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of an advance under this Agreement in
computing its chargeable profits (within the meaning of section 11(2) of the
Taxes Act) of that company.

“UK Tax Deduction” means a deduction or withholding for or on account of Tax
from a payment under this Agreement in respect of any Taxes in the United
Kingdom.

“UK Treaty Lender” means a Lender which:

(a) is treated as a resident of a UK Treaty State for the purposes of the UK
Treaty between the United Kingdom and that UK Treaty State and is entitled to
full exemption from United Kingdom income tax on interest under such UK Treaty;
and

(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected.

“UK Treaty State” means a jurisdiction having a Treaty with the United Kingdom.

“UK Treaty” means a double taxation agreement which makes provision for full
exemption from tax imposed by the United Kingdom on interest.

“US Withholding Certificate” - see Section 7.6.

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or both, constitute an Event of Default.

 

19



--------------------------------------------------------------------------------

“Value Added Tax” means value added tax imposed under the laws of the United
Kingdom.

“Wholly-Owned Subsidiary” means, as to any Person, another Person all of the
shares of capital stock or other ownership interests of which (except directors’
qualifying shares) are at the time directly or indirectly owned by such Person
and/or another Wholly-Owned Subsidiary of such Person.

1.2 Other Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

(b) Section, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation
shall be construed as including all statutory and regulatory provisions
amending, replacing, supplementing or interpreting such statute or regulation.

(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.

(h) Unless otherwise specified in this Agreement, all references to dollar
amounts (without further description) will mean US Dollars.

 

20



--------------------------------------------------------------------------------

SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING,

CONVERSION AND LETTER OF CREDIT PROCEDURES.

2.1 Commitments. On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make loans to,
accept and purchase Bankers’ Acceptances (or BA Equivalent Loans) and to issue
or participate in letters of credit for the account of, the Borrowers as
follows:

2.1.1 Revolving Loan Commitment; Accordion Feature. (a) Each Lender will make
loans to the Company or a Foreign Borrower on a revolving basis (“Revolving
Loans”) to the extent such Lender has a Commitment to provide such Revolving
Loans in Dollars or an Alternate Currency from time to time until the
Termination Date as the Company may request; provided that:

(i) The Revolving Outstandings will not at any time exceed the Aggregate
Commitment Amount less any Reserve for Hedging Obligations.

(ii) Subject to Section 8.5, advances of Canadian Revolving Loans shall only be
extended solely by the Canadian Lenders to the Canadian Borrower.

(iii) The Revolving Outstandings with respect to Canadian Revolving Loans shall
not exceed the Canadian Dollar Maximum Amount.

(iv) The Alternate Currency Exposure shall not exceed the Alternate Currency
Maximum Amount.

(b) The Company may elect to increase the Aggregate Commitment Amount by an
incremental amount up to $150,000,000 (for an aggregate amount of $350,000,000),
provided, that, no Event of Default or Unmatured Event of Default then exists,
the Administrative Agent provides its written consent and either (i) Lenders
agree to increase their Commitments to include such increase in the Aggregate
Commitment Amount, (ii) additional financial institutions become Lenders
hereunder which increases the Aggregate Commitment Amount to such increased
amount, or (iii) any combination of (i) and (ii).

2.1.2 L/C Commitment. (a) The Issuing Bank will issue standby letters of credit
in Dollars or an Alternate Currency (at the Company’s election), in each case
containing such terms and conditions as are permitted by this Agreement and are
reasonably satisfactory to the Issuing Bank (each a “Letter of Credit”), at the
request of the Company and for the account of the Company from time to time
before the date which is 30 days prior to the Termination Date and (b) as more
fully set forth in Section 2.3.2, each Lender agrees to purchase a participation
in each such Letter of Credit; provided that (i) the aggregate Stated Amount of
all Letters of Credit shall not at any time exceed $50,000,000 and (ii) the
Revolving Outstandings will not at any time exceed the Aggregate Commitment
Amount.

2.2 Loan Procedures.

2.2.1 Various Types of Loans; Ratable Loans.

 

21



--------------------------------------------------------------------------------

(a) Each Revolving Loan shall be divided into tranches which are, either a Base
Rate Loan, a Canadian Prime Rate Loan, a Eurocurrency Loan (which may be either
a LIBOR Loan or an Alternate Currency Loan), a Bankers’ Acceptance or a BA
Equivalent Loan (each a “type” of Loan), as the Company shall specify in the
related notice of borrowing or conversion pursuant to Section 2.2.2 or 2.2.3.
Bankers’ Acceptances or BA Equivalent Loans having the same Contract Period are
sometimes called a “BA Group” or collectively “BA Groups.” Eurocurrency Loans
having the same Interest Period are sometimes called a “Eurocurrency Group” or
collectively “Eurocurrency Groups”. BA Groups and Eurocurrency Groups are
sometimes collectively called “Groups.” Base Rate Loans and Eurocurrency Loans
may be outstanding at the same time, provided that not more than (x) six
(6) different Groups of Eurocurrency Loans which are Alternate Currency Loans
shall be outstanding at any one time, (y) eight (8) different Groups of
Eurocurrency Loans which are not Alternate Currency Loans or BA Groups shall be
outstanding at any one time, and (z) all Revolving Loans that are denominated in
Canadian Dollars (other than the Canadian Revolving Loans) shall be treated at
BA Equivalent Loans or Eurocurrency Loans (i.e., they may not be Base Rate Loans
or Canadian Prime Rate Loans).

(b) All borrowings, conversions and repayments of Revolving Loans shall be
effected so that (x) each Canadian Lender will have a ratable portion of the
Canadian Revolving Loans based upon their respective Pro Rata Share of the
Canadian Sub-Facility, and (y) after taking into account of the Canadian
Revolving Loans, to the extent possible (as reasonably determined by the
Administrative Agent), each Lender will have a ratable portion of all other
types and Groups of Loans, as applicable, so that each Lender’s Revolving
Outstandings shall be based upon (but may not be equal to) their respective Pro
Rata Share of the Total Facility. For avoidance of doubt, (i) the ratio of a
Lender’s Revolving Outstandings to the aggregate amount of all Revolving
Outstandings may not equal such Lender’s Pro Rata Share of the Total Facility as
a result of the Canadian Revolving Loans, (ii) a Lender’s ratable portion of the
Canadian Revolving Loans may exceed the its Pro Rata Share of the Total Facility
provided that its ratable portion of the Revolving Loans does not exceed its Pro
Rata Share of the Total Facility, and (iii) if any Canadian Revolving Loans are
outstanding, the Revolving Loans (other than the Canadian Revolving Loans) shall
be allocated to the Lenders that do not have a Canadian Lender that is an
Affiliate in order to equalize the Revolving Outstandings among the Lenders in
accordance with each Lender’s Pro Rata Share of the Total Facility.

2.2.2 Borrowing Procedures. The Company shall give written notice or telephonic
notice (followed immediately by written confirmation thereof) to the
Administrative Agent of each proposed borrowing not later than:

(a) in the case of a Base Rate borrowing, noon, Chicago time, on the proposed
date of such borrowing;

(b) in the case of a LIBOR Rate borrowing, noon, Chicago time, at least two
(2) Business Days prior to the proposed date of such borrowing;

(c) in the case of an Alternate Currency Rate borrowing denominated in British
Pounds Sterling or Euros, noon, Chicago time, at least three (3) Business Days
prior to the proposed date of such borrowing;

 

22



--------------------------------------------------------------------------------

(d) in the case of a Canadian Prime Rate Loan, Bankers’ Acceptance or a BA
Equivalent Loan, noon, Chicago time, at least four (4) Business Days prior to
the proposed date of such borrowing.

Each such notice shall be effective upon receipt by the Administrative Agent,
shall be irrevocable, and shall specify the date, amount and type of borrowing,
in the case of a Eurocurrency Rate borrowing, the initial Interest Period
therefor and, in the case of a Bankers’ Acceptance or a BA Equivalent Loan, the
initial Contract Period therefor. Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender (and the Canadian Agent, if
applicable) thereof. Not later than 1:00 P.M., Chicago time, on the date of a
proposed borrowing, each Lender shall provide the Administrative Agent (or the
Canadian Agent, as applicable) at the office specified by the Administrative
Agent (or the Canadian Agent, as applicable) with immediately available funds
covering such Lender’s portion of such borrowing (as determined by
Section 2.2.1(b)) and, so long as the Administrative Agent has not received
written notice that the conditions precedent set forth in Section 11 with
respect to such borrowing have not been satisfied, the Administrative Agent (or
the Canadian Agent, as applicable) shall pay over (on the date of the requested
borrowing as specified above) the funds received by (i) the Administrative Agent
to the Company or the UK Borrower, in the case of a Base Rate borrowing,
Eurocurrency Rate borrowing or Alternate Currency Rate borrowing, as applicable,
and (ii) the Canadian Agent to the Canadian Borrower, in the case of a Canadian
Revolving Loan. Each borrowing shall be on a Business Day. Each Base Rate Loan
shall be in an aggregate amount of at least $500,000 and an integral multiple of
$100,000, and each Eurocurrency Rate borrowing and Canadian Revolving Loan shall
be in an aggregate amount of at least $500,000 and an integral multiple of at
least $100,000 (or, with respect to an Alternate Currency Loan, such
approximately comparable amount as shall result in a rounded number).

2.2.3 Conversion and Continuation Procedures. (a) Subject to Section 2.2.1, the
Company may, upon irrevocable written notice to the Administrative Agent in
accordance with clause (b) below:

(i) elect, as of any Business Day, to convert any Base Rate Loans to LIBOR Rate
Loans or LIBOR Rate Loans to Base Rate Loans (in each case, in an aggregate
amount not less than $500,000 or a higher integral multiple of $100,000); or

(ii) elect, as of the last day of the applicable Interest Period, to continue
any Eurocurrency Loans having Interest Periods expiring on such day (or any part
thereof in an aggregate amount not less than $500,000 or a higher integral
multiple of $100,000) for a new Interest Period; or

(iii) elect, as of the last day of the applicable Contract Period, to continue
any Bankers’ Acceptances or BA Equivalent Loans having Contract Periods expiring
on such day (or any part thereof in an aggregate amount not less than $500,000
or a higher integral multiple of $100,000) for a new Contract Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of Eurocurrency Loans and each BA
Group shall be at least

 

23



--------------------------------------------------------------------------------

$500,000 and an integral multiple of $100,000 (or, with respect to an Alternate
Currency Loan, such approximately comparable amount as shall result in a rounded
number).

(b) The Company shall give written or telephonic (followed immediately by
written confirmation thereof) notice to the Administrative Agent of each
proposed conversion or continuation not later than (w) in the case of conversion
into Base Rate Loans, noon, Chicago time, on the proposed date of such
conversion, (x) in the case of conversion into or continuation of LIBOR Loans,
noon, Chicago time, at least two (2) Business Days prior to the proposed date of
such conversion or continuation, (y) in the case of continuation of Alternate
Currency Loans denominated in British Pounds Sterling or Euros, noon, Chicago
time, at least three (3) Business Days prior to the proposed date of such
continuation and (z) in the case of continuation of Canadian Revolving Loans,
noon, Chicago time, at least four (4) Business Days prior to the proposed date
of such continuation, specifying in each case:

(i) the applicable Borrower;

(ii) the proposed date of conversion or continuation;

(iii) the aggregate amount of Loans to be converted or continued;

(iv) the type of Loans resulting from the proposed conversion or continuation;

(v) in the case of conversion of Base Rate Loans into LIBOR Rate Loans, or
continuation of, Eurocurrency Loans, the duration of the requested Interest
Period therefore; and

(vi) in the case of conversion of into, or continuation of, Bankers’ Acceptances
or BA Equivalent Loans, the duration of the requested Contract Period therefor.

(c) If, upon the expiration of any Interest Period applicable to LIBOR Loans,
the Company has failed to select timely a new Interest Period to be applicable
to such LIBOR Loans, the Company shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period.

(d) If, upon the expiration of any Interest Period applicable to Alternate
Currency Loans denominated in British Pounds Sterling or Euros, the Company has
failed to select timely a new Interest Period to be applicable to such Alternate
Currency Loans, the Company shall be deemed to have elected to continue such
Alternate Currency Loans into Alternate Currency Loans with a one month Interest
Period.

(e) If, upon the expiration of any Contract Period applicable to Bankers’
Acceptances or BA Equivalent Loans, the Company has failed to select timely a
new Contract Period to be applicable to such Bankers’ Acceptances or BA
Equivalent Loans, the Company shall be deemed to have elected to convert such
Bankers’ Acceptances or BA Equivalent Loans into Canadian Prime Rate Loans
effective on the last day of such Contract Periods.

 

24



--------------------------------------------------------------------------------

(f) The Administrative Agent will promptly notify each Lender (and Canadian
Agent, as applicable) of its receipt of a notice of conversion or continuation
pursuant to this Section 2.2.3 or, if no timely notice is provided by the
Company, of the details of any automatic conversion or continuation.

(g) Any conversion of a Eurocurrency Loan on a day other than the last day of an
Interest Period therefor or Bankers’ Acceptance or BA Equivalent Loan on a day
other than the last day of a Contract Period therefor shall be subject to
Section 8.4.

(h) No LIBOR Loan may be continued as such and no Prime Rate Loan may be
converted into a LIBOR Loan, when any Event of Default or Default shall have
occurred and be continuing at such time.

2.3 Letter of Credit Procedures.

2.3.1 L/C Applications. Provided that the Company has executed and delivered a
Master L/C Agreement to the Issuing Bank, the Company shall give notice to the
Administrative Agent and the Issuing Bank of the proposed issuance of each
Letter of Credit on a Business Day which is at least three Business Days (or
such lesser number of days as the Administrative Agent and the Issuing Bank
shall agree in any particular instance in their sole discretion) prior to the
proposed date of issuance of such Letter of Credit. Each such notice shall be
accompanied by an L/C Application, duly executed by the Company and in all
respects satisfactory to the Administrative Agent and the Issuing Bank, together
with such other documentation as the Administrative Agent or the Issuing Bank
may request in support thereof, it being understood that each L/C Application
shall specify, among other things, the date on which the proposed Letter of
Credit is to be issued, the expiration date of such Letter of Credit (which
shall not be later than one year after the scheduled Termination Date) and
whether such Letter of Credit is to be transferable in whole or in part. So long
as the Issuing Bank has not received written notice that the conditions
precedent set forth in Section 11 with respect to the issuance of such Letter of
Credit have not been satisfied, the Issuing Bank shall issue such Letter of
Credit on the requested issuance date. The Issuing Bank shall promptly advise
the Administrative Agent of the issuance of each Letter of Credit and of any
amendment thereto, extension thereof or event or circumstance changing the
amount available for drawing thereunder. In the event of any inconsistency
between the terms of the Master L/C Agreement, any L/C Application and the terms
of this Agreement, the terms of this Agreement shall control. Notwithstanding
anything to the contrary, the Letters of Credit listed on Schedule 2.3.1, shall
be deemed to have been issued pursuant to this Agreement on the Effective Date.

2.3.2 Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Bank shall be deemed to have sold and
transferred to each other Lender, and each other Lender shall be deemed
irrevocably and unconditionally to have purchased and received from the Issuing
Bank, without recourse or warranty, an undivided interest and participation, to
the extent of such other Lender’s portion in such Letter of Credit (as
determined by Section 2.2.1(b)) and the Company’s reimbursement obligations with
respect thereto. For the purposes of this Agreement, the unparticipated portion
of each Letter of Credit shall be deemed to be the Issuing Bank’s
“participation” therein. The Issuing Bank hereby agrees, upon request of the
Administrative Agent or any Lender, to deliver to the Administrative Agent or
such Lender a list of

 

25



--------------------------------------------------------------------------------

all outstanding Letters of Credit issued by the Issuing Bank, together with such
information related thereto as the Administrative Agent or such Lender may
reasonably request.

2.3.3 Reimbursement Obligations. The Company hereby unconditionally and
irrevocably agrees to reimburse the Issuing Bank for each payment or
disbursement made by the Issuing Bank under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made. Any amount not reimbursed on the date
of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the Issuing Bank is reimbursed by the
Company therefor, payable on demand, at a rate per annum equal to the Base Rate
from time to time in effect plus the Base Rate Margin from time to time in
effect plus, beginning on the third Business Day after receipt of notice from
the Issuing Bank of such payment or disbursement, 2%. The Issuing Bank shall
notify the Company and the Administrative Agent whenever any demand for payment
is made under any Letter of Credit by the beneficiary thereunder; provided that
the failure of the Issuing Bank to so notify the Company shall not affect the
rights of the Issuing Bank or the Lenders in any manner whatsoever. Upon the
Termination Date at the request of the Administrative Agent, the Company shall
Cash Collateralize all outstanding Letters of Credit equal to 103% of the Stated
Amounts.

2.3.4 Limitation on Obligations of Issuing Bank. In determining whether to pay
under any Letter of Credit, the Issuing Bank shall not have any obligation to
the Company or any Lender other than to confirm that any documents required to
be delivered under such Letter of Credit appear to have been delivered and
appear to comply on their face with the requirements of such Letter of Credit.
Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence and willful misconduct, shall not impose upon the Issuing Bank
any liability to the Company or any Lender and shall not reduce or impair the
Company’s reimbursement obligations set forth in Section 2.3.3 or the
obligations of the Lenders pursuant to Section 2.3.5.

2.3.5 Funding by Lenders to Issuing Bank. If the Issuing Bank makes any payment
or disbursement under any Letter of Credit and the Company has not reimbursed
the Issuing Bank in full for such payment or disbursement by 11:00 A.M., Chicago
time, on the date of such payment or disbursement, or if any reimbursement
received by the Issuing Bank from the Company is or must be returned or
rescinded upon or during any bankruptcy or reorganization of the Company or
otherwise, each other Lender shall be obligated to pay to the Administrative
Agent for the account of the Issuing Bank, in full or partial payment of the
purchase price of its participation in such Letter of Credit, its portion of
such payment or disbursement (as determined by Section 2.2.1(b)) (but no such
payment shall diminish the obligations of the Company under Section 2.3.3), and,
upon notice from the Issuing Bank, the Administrative Agent shall promptly
notify each other Lender thereof. Each other Lender irrevocably and
unconditionally agrees to so pay to the Administrative Agent in immediately
available funds for the Issuing Bank’s account the amount of such other Lender’s
share of such payment or disbursement (as determined by Section 2.2.1(b)). If
and to the extent any Lender shall not have made such amount available to the
Administrative Agent by 2:00 P.M., Chicago time, on the Business Day on which
such Lender receives notice from the Administrative Agent of such payment or
disbursement (it being understood that any such notice received after noon,
Chicago time, on any Business Day shall be deemed to have been received on the
next following Business Day), such Lender agrees to pay interest on such amount
to the Administrative Agent for the Issuing

 

26



--------------------------------------------------------------------------------

Bank’s account forthwith on demand, for each day from the date such amount was
to have been delivered to the Administrative Agent to the date such amount is
paid, at a rate per annum equal to (a) for the first three days after demand,
the Federal Funds Rate from time to time in effect and (b) thereafter, the Base
Rate from time to time in effect. Any Lender’s failure to make available to the
Administrative Agent its share of any such payment or disbursement (as
determined by Section 2.2.1(b)) shall not relieve any other Lender of its
obligation hereunder to make available to the Administrative Agent such other
Lender’s share of such payment, but no Lender shall be responsible for the
failure of any other Lender to make available to the Administrative Agent such
other Lender’s share of any such payment or disbursement (as determined by
Section 2.2.1(b)).

2.4 Additional Bankers’ Acceptances Provisions.

2.4.1 To facilitate the procedures contemplated in this Agreement, the Canadian
Borrower irrevocably appoints each Canadian Lender from time to time as the
attorney-in-fact of the Canadian Borrower to execute, endorse and deliver on
behalf of the Canadian Borrower drafts in the forms prescribed by such Canadian
Lender (if such Canadian Lender is a BA Lender) for bankers’ acceptances
denominated in Canadian Dollars (each such executed draft which has not yet been
accepted by a Lender being referred to as a “Draft”). Each Bankers’ Acceptance
executed and delivered by a Canadian Lender on behalf of the Canadian Borrower
as provided for in this Section shall be as binding upon the Canadian Borrower
as if it had been executed and delivered by a duly authorized officer of the
Canadian Borrower.

2.4.2 Notwithstanding Section 2.4.1, the Canadian Borrower will from time to
time as required by the applicable Canadian Lender provide to the Canadian
Lenders an appropriate number of Drafts drawn by the Canadian Borrower upon each
BA Lender and either payable to a clearing service (if such BA Lender is a
member thereof) or payable to the Canadian Borrower and endorsed in blank by the
Canadian Borrower (if such BA Lender is not a member of such clearing service).
The dates, the maturity dates and the principal amounts of all Drafts delivered
by the Canadian Borrower shall be left blank, to be completed by the Canadian
Lenders as required by this Agreement. All such Drafts shall be held by each
Canadian Lender subject to the same degree of care as if they were such Canadian
Lender’s own property kept at the place at which the Drafts are ordinarily kept
by such Canadian Lender. Each Canadian Lender, upon written request of the
Company or the Canadian Borrower, will promptly advise the Company and Canadian
Borrower of the number and designation, if any, of the Drafts then held by it.
No Canadian Lender shall be liable for its failure to accept a Draft as required
by this Agreement if the cause of such failure is, in whole or in part, due to
the failure of the Canadian Borrower to provide on a timely basis appropriate
Drafts to the applicable Canadian Lender as requested by such Canadian Lender on
a timely basis.

2.4.3 The Administrative Agent, promptly following receipt of a Notice of
Borrowing requesting Bankers’ Acceptances, shall (i) advise the Canadian Agent,
(ii) advise each BA Lender of the face amount and the term of the Draft to be
accepted by it and (iii) advise each applicable Non-BA Lender of the face amount
and term of the BA Equivalent Loan being used to determine the amount and term
of its BA Equivalent Loan. The term of all Bankers’ Acceptances issued and each
BA Equivalent Loan made pursuant to any Notice of Borrowing shall be identical.
Each Bankers’ Acceptance shall be dated as of the date on which it is accepted
and purchased and each Bankers’ Acceptance and BA Equivalent Loan shall be for a
term of one, two, three or six

 

27



--------------------------------------------------------------------------------

months provided that in no event shall the term of a Bankers’ Acceptance or a BA
Equivalent Loan extend beyond the Termination Date. The face amount of the Draft
(or the aggregate face amount of the Drafts) to be accepted at any time by each
Canadian Lender which is a BA Lender, and the face amount of all BA Equivalent
Loans for each Canadian Lender which is a Non-BA Lender, shall be determined by
the Administrative Agent based upon such Canadian Lender’s respective Pro Rata
Share of the Canadian Sub-Facility; provided that if the face amount of a
Bankers’ Acceptance in the case of a BA Lender or the face amount of the BA
Equivalent Loan used to determined the amount of a BA Equivalent Loan in the
case of a Non-BA Lender would not be $100,000 and a whole multiple of $1,000,
the face amount shall be increased or reduced by the Canadian Agent in its sole
discretion to the nearest whole multiple of $1,000 provided that the aggregate
of all such amounts increased at any time shall not exceed $20,000 in the
aggregate per Canadian Lender.

2.4.4 Each BA Lender shall complete and accept on the applicable date of
borrowing a Draft having a face amount (or Drafts having the aggregate face
amounts) and term advised by the Administrative Agent pursuant to subsection
2.4.3. Each applicable BA Lender shall purchase on the applicable date of
borrowing the Bankers’ Acceptance or Bankers’ Acceptances accepted by it, for an
aggregate price equal to the BA Discount Proceeds of such Bankers’ Acceptance
(or Bankers’ Acceptances).

2.4.5 Each Non-BA Lender, in lieu of accepting Drafts or purchasing Bankers’
Acceptances on any date of borrowing, will make available to the Canadian
Borrower on the date of borrowing a loan a “BA Equivalent Loan” in Canadian
Dollars and in an amount equal to and for a term identical to the face amount
and term of the Draft or Drafts which such Non-BA Lender would have been
required to accept on such date of borrowing if it were a BA Lender, for a price
equal to the BA Discount Proceeds of such BA Equivalent Loan.

2.4.6 The Canadian Borrower shall pay to each BA Lender in respect of each Draft
tendered by the Canadian Borrower to and accepted by such BA Lender, and to each
Non-BA Lender in respect of each BA Equivalent Loan, as a condition of such
acceptance or purchase, the BA Fee.

2.4.7 Upon acceptance of each Draft or the making of each BA Equivalent Loan,
the Canadian Borrower shall pay to the applicable Canadian Lender the BA Fee as
specified in Section 2.4.6, and to facilitate payment such Canadian Lender shall
be entitled to deduct and retain for its own account the amount of such fee from
the amount to be transferred by such Canadian Lender to the Canadian Agent for
the account of the Canadian Borrower pursuant to this Agreement in respect of
the purchase of the related Bankers’ Acceptance or of such BA Equivalent Loan.

2.4.8 If the Canadian Agent determines in good faith, which determination shall
be final, conclusive and binding upon the Canadian Borrower, and so notifies the
Canadian Borrower, that there does not exist at the applicable time a normal
market in Canada for the purchase and sale of bankers’ acceptances, any right of
the Canadian Borrower to require the Canadian Lenders to purchase Bankers’
Acceptances and make BA Equivalent Loans under this Agreement shall be suspended
until the Canadian Agent determines that such market does exist and gives notice
thereof to the Canadian Borrower and any Notice of Borrowing in respect of an
advance, conversion or continuation requesting Bankers’ Acceptances shall be
deemed to be a Notice of Borrowing requesting a Canadian Prime Rate Loan in a
similar aggregate principal amount.

 

28



--------------------------------------------------------------------------------

2.4.9 On the date of maturity of each Bankers’ Acceptance or BA Equivalent Loan,
the Canadian Borrower shall pay to the Canadian Agent, for the account of the
holder of such Bankers’ Acceptance or BA Equivalent Loan, in Canadian Dollars an
amount equal to the face amount of such Bankers’ Acceptance or the BA Equivalent
Loan, as the case may be. The obligation of the Canadian Borrower to make such
payment shall not be prejudiced by the fact that the holder of such Bankers’
Acceptance is the Canadian Lender that accepted such Bankers’ Acceptances. No
days of grace shall be claimed by the Canadian Borrower for the payment at
maturity of any Bankers’ Acceptance or BA Equivalent Loan. If the Canadian
Borrower does not make such payment from the proceeds of a Loan obtained under
this Agreement or otherwise, the amount of such required payment shall be deemed
to be a Canadian Prime Rate Loan to the Canadian Borrower from the Canadian
Lender that accepted such Bankers’ Acceptance or made such BA Equivalent Loan.

2.4.10 The signature of any duly authorized officer of the Canadian Borrower on
a Draft may be mechanically reproduced in facsimile, and all Drafts bearing such
facsimile signature shall be as binding upon the Canadian Borrower as if they
had been manually signed by such officer, notwithstanding that such Person whose
manual or facsimile signature appears on such Draft may no longer hold office at
the date of such Draft or at the date of acceptance of such Draft by a BA Lender
or at any time thereafter.

2.5 Commitments Several. The failure of any Lender to make a requested Loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.

2.6 Certain Conditions. Notwithstanding any other provision of this Agreement,
no Lender shall have an obligation to make any Loan, or to permit the
continuation of or any conversion into any LIBOR Loan, and the Issuing Bank
shall not have any obligation to issue any Letter of Credit, if an Event of
Default or Unmatured Event of Default exists.

SECTION 3 NOTES EVIDENCING LOANS.

3.1 Notes. The Loans of each Lender shall be evidenced by a promissory note
(each a “Note”) substantially in the form set forth in Exhibit A, with
appropriate insertions, payable to the order of such Lender in a face principal
amount equal to the sum of such Lender’s Pro Rata Share of the Total Facility.

3.2 Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by such Lender,
each repayment or conversion thereof and, in the case of each Eurocurrency Loan,
the dates on which each Interest Period for such Loan shall begin and end. The
Canadian Agent, on behalf of each Canadian Lender, shall record in its records,
the date and amount of each Canadian Revolving Loan made by such Lender, each
repayment or conversion thereof and, in the case of each Bankers’ Acceptance and
Notation Bankers’ Acceptance, the dates on which each Contract Period shall
begin and end. The aggregate unpaid principal amount so recorded shall be
rebuttable presumptive evidence of the principal amount owing and unpaid on such
Note. The failure to so record any such amount or any error in so recording any
such amount shall not, however, limit or otherwise affect the obligations of the

 

29



--------------------------------------------------------------------------------

Borrowers hereunder or under any Note to repay the principal amount of the Loans
evidenced by such Note together with all interest accruing thereon.

SECTION 4 INTEREST.

4.1 Interest Rates. Each Borrower promises to pay interest on the unpaid
principal amount of each Loan borrowed by it for the period commencing on the
date of such Loan until such Loan is paid in full as follows:

(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect;

(b) at all times while such Loan is a Canadian Prime Rate Loan, at a rate per
annum equal to the sum of the Canadian Prime Rate from time to time in effect
plus the Canadian Prime Rate Margin from time to time in effect; and

(c) at all times while such Loan is a Eurocurrency Loan, at a rate per annum
equal to the sum of the Eurocurrency Rate applicable to each Interest Period for
such Loan plus the Eurocurrency Margin from time to time in effect;

provided that at any time an Event of Default exists, the interest rate
applicable to each Loan shall be increased by 2%.

4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan and Canadian
Prime Rate Loan shall be payable in arrears on the last day of each calendar
quarter and on the Termination Date. Accrued interest on each Eurocurrency Loan
shall be payable on the last day of each Interest Period relating to such Loan
(and, in the case of a Eurocurrency Loan with a six month Interest Period, on
the three-month anniversary of the first day of such Interest Period) and at the
Termination Date. After the Termination Date, accrued interest on all Loans
shall be payable on demand.

4.3 Setting and Notice of Eurocurrency Rates. The applicable Eurocurrency Rate
for each Interest Period shall be determined by the Administrative Agent, and
notice thereof shall be given by the Administrative Agent promptly to the
Company and each Lender. Each determination of the applicable Eurocurrency Rate
by the Administrative Agent shall be conclusive and binding upon the parties
hereto, in the absence of demonstrable error. The Administrative Agent shall,
upon written request of the Company or any Lender, deliver to the Company or
such Lender a statement showing the computations used by the Administrative
Agent in determining any applicable Eurocurrency Rate hereunder.

4.4 Computation of Interest.

4.4.1 Interest on Loans denominated in Dollars and Euros shall be computed for
the actual number of days elapsed on the basis of a year of 360 days or, in the
case of Loans denominated in British Pounds Sterling, Canadian Prime Rate Loans,
Bankers’ Acceptances and BA Equivalent Loans, 365/366 days. The applicable
interest rate for each Base Rate Loan and Canadian

 

30



--------------------------------------------------------------------------------

Prime Rate Loan shall change simultaneously with each change in the Base Rate
and the Canadian Prime Rate, respectively.

4.4.2 Unless otherwise stated, in this Agreement if reference is made to a rate
of interest, fee or other amount “per annum” or a similar expression is used,
such interest, fee or other amount shall be calculated on the basis of a year of
365 or 366 days, as the case may be. If the amount of any interest, fee or other
amount is determined or expressed on the basis of a period of less than one year
of 365 or 366 days, as the case may be, the equivalent yearly rate is equal to
the rate so determined or expressed, divided by the number of days in the said
period, and multiplied by the actual number of days in that calendar year.

4.4.3 Notwithstanding any other provisions of this Agreement, if the amount of
any interest, premium, fees or other monies or any rate of interest stipulated
for, taken, reserved or extracted by the Canadian Agent or a Canadian Lender
under this Agreement would otherwise contravene the provisions of section 347 of
the Criminal Code (Canada), section 8 of the Interest Act (Canada) or any
successor or similar legislation, or would exceed the amounts which the Canadian
Agent or the Canadian Lenders are legally entitled to charge and receive under
any law to which such compensation is subject, then such amount or rate of
interest shall be reduced to such maximum amount as would not contravene such
provision; and to the extent that any excess has been charged or received by the
Canadian Agent or the Canadian Lenders, such excess shall be refunded to the
Canadian Borrower.

SECTION 5 FEES.

5.1 Facility Fee. The Company agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, for the period from the Effective Date to
the Termination Date, at a per annum rate equal to the Facility Fee Rate in
effect from time to time of such Lender’s Commitment (as adjusted from time to
time). Such facility fee shall be payable in arrears on the last day of each
calendar quarter and on the Termination Date for any period then ending for
which such facility fee shall not have previously been paid. The facility fee
shall be computed for the actual number of days elapsed on the basis of a year
of 360 days. The facility fee shall be charged in accordance with the provisions
of the definition of Applicable Margin.

5.2 Letter of Credit Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee for each Letter of
Credit equal to the L/C Fee Rate in effect from time to time of such Lender’s
Pro Rata Share of the Total Facility (as adjusted from time to time) of the
undrawn amount of such Letter of Credit (computed for the actual number of days
elapsed on the basis of a year of 360 days); provided that, the rate applicable
to each Letter of Credit shall be increased by 2% at any time that an Event of
Default exists. Such letter of credit fee shall be payable in arrears on the
last day of each calendar quarter and on the Termination Date (or such later
date on which such Letter of Credit expires or is terminated) for the period
from the date of the issuance of each Letter of Credit (or the last day on which
the letter of credit fee was paid with respect thereto) to the date such payment
is due or, if earlier, the date on which such Letter of Credit expired or was
terminated. The Letter of Credit Fees shall be charged in accordance with the
provisions of the definition of Applicable Margin.

 

31



--------------------------------------------------------------------------------

(b) In addition, with respect to each Letter of Credit, the Company agrees to
pay to the Issuing Bank, for its own account, (i) such fees and expenses as the
Issuing Bank customarily requires in connection with the issuance, negotiation,
processing and/or administration of letters of credit in similar situations and
(ii) a letter of credit fronting fee in the amount and at the times agreed to by
the Company and the Issuing Bank.

5.3 Upfront Fees. The Company agrees to pay to the Administrative Agent for the
account of each Lender on the Effective Date an upfront fee in the amount
previously agreed to between the Company and each Lender and the Administrative
Agent (and the Administrative Agent agrees to promptly forward to each Lender a
portion of such upfront fee in the amount previously agreed to between the
Company and such Lender).

5.4 Administrative Agent’s Fees. The Company agrees to pay to the Administrative
Agent such agent’s fees as are mutually agreed to in the letter from
Administrative Agent to the Company dated as of November 15, 2006.

5.5 BA Fee. The Canadian Borrower agrees to pay each BA Lender and each Non-BA
Lender, as applicable, the BA Fee as provided in Sections 2.4.6 and 2.4.7.

SECTION 6 REDUCTION OR TERMINATION OF THE AGGREGATE

COMMITMENT AMOUNT; PAYMENTS.

6.1 Reduction or Termination of the Aggregate Commitment Amount.

6.1.1 Voluntary Reduction or Termination of the Aggregate Commitment Amount. The
Company may from time to time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Aggregate Commitment Amount to an amount
not less than the Revolving Outstandings plus any Reserve for Hedging
Obligations. Any such reduction shall be in an amount not less than $5,000,000
or a higher integral multiple of $1,000,000. Concurrently with any reduction of
the Aggregate Commitment Amount to zero, the Company shall pay all interest on
the Revolving Loans, all facility fees and all letter of credit fees and shall
Cash Collateralize in full all obligations arising with respect to the Letters
of Credit.

6.1.2 Voluntary Reduction or Termination of the Aggregate Canadian Sub-Facility
Commitment. The Company may from time to time on at least five Business Days’
prior written notice received by the Administrative Agent (which shall promptly
advise the Canadian Agent and each Lender thereof) permanently reduce the
aggregate amount of the Canadian Sub-Facility Commitments to an amount not less
than the Revolving Outstandings with respect to Canadian Revolving Loans. Any
such reduction shall be in an amount not less than $5,000,000 or a higher
integral multiple of $1,000,000. Concurrently with any reduction of the
aggregate amount of the Canadian Sub-Facility Commitments to zero, the Canadian
Borrower shall pay all interest on the Canadian Revolving Loans, all facility
fees and all letter of credit fees and shall Cash Collateralize in full all
obligations arising with respect to the Bankers’ Acceptances.

 

32



--------------------------------------------------------------------------------

6.1.3 All Reductions of the Commitments. All reductions of the Aggregate
Commitment Amount shall reduce the Commitments pro rata among the Lenders
according to their respective Pro Rata Shares of the Total Facility, and all
reductions of the aggregate amount of the Canadian Sub-Facility Commitments
shall reduce the Canadian Sub-Facility Commitments pro rata among the Canadian
Lenders according to their respective Pro Rata Shares of the Canadian
Sub-Facility.

6.2 Voluntary Prepayments. Each Borrower may from time to time prepay any Loan
borrowed by it in whole or in part without penalty or premium; provided that
such Borrower shall give the Administrative Agent (which shall promptly advise
each Lender) notice thereof not later than noon, Chicago time, on the day of
such prepayment (which shall be a Business Day), specifying the Loan to be
prepaid and the date and amount of prepayment. Any such partial prepayment shall
be in an amount equal to $500,000 or a higher integral multiple of $500,000. Any
partial prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4.

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1 Making of Payments.

7.1.1 Payments Generally. Each payment made hereunder by a Borrower shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever. The Administrative Agent is hereby authorized to debit the
Company’s accounts with the Administrative Agent and/or to make an advance under
the Loans for each payment of principal, interest, fees, and other expenses as
they become due and payable hereunder. The Canadian Agent is hereby authorized
to debit the Canadian Borrower’s accounts with the Canadian Agent and/or to make
an advance under the Loans for each payment of principal, interest, fees, and
other expenses as they become due and payable hereunder.

7.1.2 Payments in Alternate Currency. With respect to any Alternate Currency
Loan, all payments (including prepayments) to any Lender of the principal of or
interest on such Alternate Currency Loan shall be made in the same Alternate
Currency as the original Loan. All such payments shall be remitted by the
relevant Borrower to the Administrative Agent (or the Canadian Agent with
respect to Canadian Revolving Loans as the case may be) for the account of the
Lenders not later than, noon, Chicago time, on the due date thereof in same day
funds. Any payments received by Administrative Agent (or the Canadian Agent, as
applicable) after, noon, Chicago time, shall be deemed to have been made and
received on the next Business Day.

7.1.3 Payments in Dollars. With respect to (i) any Loan (other than an Alternate
Currency Loan), or (ii) any other payment to the Administrative Agent, the
Canadian Agent and the Lenders that shall not be covered by subsection 7.1.2
above, all such payments (including prepayments) to Administrative Agent of the
principal of or interest on such Loan or other payment, including but not
limited to principal, interest, fees or any other amount owed by any Borrower
under this Agreement, shall be made in Dollars. All payments described in this
subsection 7.1.3 shall be remitted to Administrative Agent (or the Canadian
Agent, if from the Canadian Borrower as the case

 

33



--------------------------------------------------------------------------------

may be) for the account of the Lenders not later than, noon, Chicago time, on
the due date thereof in same day funds. Any such payments received by
Administrative Agent (or the Canadian Agent, as applicable) after, noon, Chicago
time, shall be deemed to have been made and received on the next Business Day.

7.1.4 Payments to Lenders. Upon the Administrative Agent’s or the Canadian
Agent’s, as the case may be, receipt of payments hereunder, the Administrative
Agent or Canadian Agent, as applicable, shall immediately distribute to each
Lender its ratable share, if any, of the amount of principal, interest, and
facility and other fees received by the Administrative Agent or the Canadian
Agent, as applicable, for the account of such Lender, as applicable. Payments
received by Administrative Agent in Dollars shall be delivered to the Lenders in
Dollars in immediately available funds. Payments received by Administrative
Agent in any Alternate Currency shall be delivered to the Lenders in such
Alternate Currency in same day funds. Each Lender shall record any principal,
interest or other payment, the principal amounts of Base Rate Loans and
Eurocurrency Rate Loans, the type of currency for each Loan, all prepayments and
the applicable dates, including Interest Periods, with respect to the Loans
made, and payments received by such Lender, by such method as such Lender may
generally employ; provided, however, that failure to make any such entry shall
in no way detract from the obligations of Borrowers under this Agreement or any
Note. The aggregate unpaid amount of Loans, types of Loans, Interest Periods,
Contract Periods and similar information with respect to the Loans, Letters of
Credit and Bankers’ Acceptances or BA Equivalent Loans set forth on the records
of Administrative Agent or Canadian Agent shall be rebuttably presumptive
evidence with respect to such information, including the amounts of principal,
interest and fees owing to each Lender. All payments under Article 8 shall be
made by the applicable Borrower directly to the Lender entitled thereto.

7.1.5 Termination Date. Each Revolving Loan shall be paid in full by the
applicable Borrower which has borrowed such Revolving Loan on the Termination
Date.

7.2 Application of Certain Payments. Each payment of principal shall be applied
to such Loans as the Company shall direct by notice to be received by the
Administrative Agent on or before the date of such payment or, in the absence of
such notice, as the Administrative Agent shall determine in its discretion.
Concurrently with each remittance to any Lender of its share of any such
payment, the Administrative Agent shall advise such Lender as to the application
of such payment.

7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a Eurocurrency Loan, such immediately following
Business Day is the first Business Day of a calendar month, in which case such
due date shall be the immediately preceding Business Day) and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.

7.4 Setoff. Each Borrower agrees that the Administrative Agent, the Canadian
Agent and each Lender have all rights of set-off and bankers’ lien provided by
applicable law, and in addition thereto, each Borrower agrees that at any time
any Event of Default exists, the Administrative Agent, the Canadian Agent and
each Lender may apply to the payment of any obligations of a Borrower

 

34



--------------------------------------------------------------------------------

hereunder, whether or not then due, any and all balances, credits, deposits,
accounts or moneys of such Borrower then or thereafter with the Administrative
Agent, the Canadian Agent or such Lender.

7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
but excluding any payment pursuant to Section 8.7 or 14.9 and payments of
interest on any Affected Loan) on account of principal of or interest on any
Loan (or on account of its participation in any Letter of Credit) in excess of
its share of payments and other recoveries obtained by all Lenders on account of
principal of and interest on the Loans (or such participation) then held by them
(as determined by Section 2.2.1(b)), such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.

7.6 Taxes. All payments of principal of, and interest on, the Loans and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future Taxes. If any withholding or deduction from
any payment to be made by a Borrower hereunder is required in respect of any
Taxes pursuant to any applicable law, rule or regulation, then such Borrower
will:

(a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(b) promptly forward to the applicable Agent (the Administrative Agent, or the
Canadian Agent as the case may be with respect to the Canadian Borrower) an
official receipt or other documentation satisfactory to the applicable Agent
evidencing such payment to such authority; and

(c) subject to Section 7.7.1, pay to the applicable Agent for the account of the
Lenders such additional amount as is necessary to ensure that the net amount
actually received by each Lender will equal the full amount such Lender would
have received had no such withholding or deduction been required, provided that
a Borrower shall only be required to pay an amount in respect of Value Added Tax
to the Administrative Agent or any Lender if the relevant Borrower shall first
have received a valid Value Added Tax invoice from the supplier of the service
to which the Value Added Tax relates which sets out the amount of Value Added
Tax so payable.

Moreover, if any Taxes are directly asserted against an Agent or any Lender with
respect to any payment received by an Agent or such Lender hereunder, the
applicable Agent or such Lender may pay such Taxes and the relevant Borrower
will promptly pay such additional amounts (including any penalty, interest or
expense) as is necessary in order that the net amount received by such Person
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount such Person would have received had such Taxes not been
asserted.

 

35



--------------------------------------------------------------------------------

If any Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the applicable Agent, for the account of the
respective Lenders, the required receipts or other required documentary
evidence, such Borrower shall indemnify the Lenders for any incremental Taxes,
interest or penalties that may become payable by any Lender as a result of any
such failure. For purposes of this Section 7.6, a distribution hereunder by an
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the relevant Borrower.

To the extent permitted by applicable law, each Lender (other than the Canadian
Lenders) that is not a United States person within the meaning of Code
Section 7701(a)(30) (a “Non-US Participant”) shall deliver to the Company and
the Administrative Agent on or prior to the Effective Date (or in the case of a
Lender that is an Assignee, on the date of such assignment to such Lender) two
accurate and complete original signed copies of IRS Form W-8BEN, W-8ECI, or
W-8IMY (or any successor or other applicable form prescribed by the IRS)
certifying to such Lender’s entitlement to a complete exemption from, or a
reduced rate in, United States withholding tax on interest payments to be made
hereunder or any Loan. If a Lender that is a Non-US Participant is claiming a
complete exemption from withholding on interest pursuant to Code Sections 871(h)
or 881(c), the Lender shall deliver (along with two accurate and complete
original signed copies of IRS Form W-8BEN) a certificate in form and substance
reasonably acceptable to Administrative Agent (any such certificate, a “US
Withholding Certificate”). In addition, each Lender that is a Non-US Participant
agrees that from time to time after the Effective Date, (or in the case of a
Lender that is an Assignee, after the date of the assignment to such Lender),
when a lapse in time (or change in circumstances occurs) renders the prior
certificates hereunder obsolete or inaccurate in any material respect, such
Lender shall, to the extent permitted under applicable law, deliver to the
Company and the Administrative Agent two new and accurate and complete original
signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or
other applicable forms prescribed by the IRS), and if applicable, a new US
Withholding Certificate, to confirm or establish the entitlement of such Lender
or the Administrative Agent to an exemption from, or reduction in, United States
withholding tax on interest payments to be made hereunder or any Loan. Each
Lender that is not a Non-US Participant (other than any such Lender which is
taxed as a corporation for United States federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to the Company and the Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this paragraph is rendered
obsolete or inaccurate in any material respects as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to the Company and the
Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax. The Company shall not be required to pay additional amounts to
any Lender pursuant to this Section 7.6 to the extent that the obligation to pay
such additional amounts would not have arisen but for the failure of such Lender
to comply with this paragraph.

7.7 UK Taxes.

7.7.1 UK Tax Deduction. The UK Borrower is not required to pay an additional
amount to the Administrative Agent and/or any Lender under Section 7.6(c) above
in respect of a UK Tax Deduction, if on the date on which the payment falls due:

 

36



--------------------------------------------------------------------------------

(i) the payment could have been made to the relevant Lender without a UK Tax
Deduction if it were a Qualifying UK Lender, but on that date that Lender is not
or has ceased to be a Qualifying UK Lender for reasons other than a Change of
Law after it became a Lender under this Agreement; or

(ii) (A) the relevant Lender is a Qualifying UK Lender solely under subsection
(ii) of the definition of Qualifying UK Lender (a “UK Non-Bank Lender”); (B) the
Board of the Inland Revenue (of the United Kingdom) has given (and not revoked)
a direction (a “Direction”) under section 349C of the Taxes Act (as that
provision has effect on the date on which the relevant Lender became a party to
this Agreement) which relates to that payment and that Lender has received from
the UK Borrower a certified copy of that Direction; and (C) the payment could
have been made to the Lender without any UK Tax Deduction in the absence of that
Direction; or

(iii) the relevant Lender is a UK Non-Bank Lender and either it has not other
than by reason of a Change of Law after the date of this Agreement given a UK
Tax Confirmation to the UK Borrower making the payment or any UK Tax
Confirmation previously given by such Lender to the UK Borrower is no longer
correct other than by reason of a Change of Law after the date of this
Agreement; or

(iv) the relevant Lender is a UK Treaty Lender and the UK Borrower is able to
demonstrate that the payment could have been made to the Lender without the UK
Tax Deduction had the Lender complied with its obligations under
Section 7.7.3(b) below.

7.7.2 UK Non-Bank Lender. A UK Non-Bank Lender which becomes a party to this
Agreement on the day on which this Agreement is entered into gives a UK Tax
Confirmation to the UK Borrower by entering into this Agreement. Whether or not
it became a party to this Agreement at the date of this Agreement, a UK Non-Bank
Lender shall promptly notify the UK Borrower and the Administrative Agent if
there is any change in the position from those set out in the UK Tax
Confirmation.

7.7.3 UK Tax Payments.

(a) If the UK Borrower pays any amount pursuant to Section 7.6 (an “Additional
Payment”) and a Lender to or for the account of which such payment is made
obtains, utilizes and retains a UK Tax Credit which is attributable to such
Additional Payment, such Lender shall pay an amount to the UK Borrower which the
Lender determines will leave it (after that payment) in the same after-tax
position as it would have been in had the Additional Payment not been required
to be made by the UK Borrower.

(b) Each Lender which is a UK Treaty Lender and the UK Borrower shall co-operate
in completing any procedural formalities necessary for the UK Borrower to obtain
authorizations to make payments to such UK Treaty Lender without a UK Tax
Deduction.

SECTION 8 INCREASED COSTS;

SPECIAL PROVISIONS FOR EUROCURRENCY LOANS.

 

37



--------------------------------------------------------------------------------

8.1 Increased Costs. (a) If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
Eurocurrency Office of such Lender) with any request or directive (whether or
not having the force of law) of any such authority, central Lender or comparable
agency

(i) shall subject any Lender (or any Eurocurrency Office of such Lender) to any
tax, duty or other charge with respect to its Eurocurrency Loans, its Note or
its obligation to make Eurocurrency Loans, or shall change the basis of taxation
of payments to any Lender of the principal of or interest on its Eurocurrency
Loans or any other amounts due under this Agreement in respect of its
Eurocurrency Loans or its obligation to make Eurocurrency Loans (except for
changes in the rate of tax on the overall net income of such Lender or its
Eurocurrency Office imposed by the jurisdiction in which such Lender’s principal
executive office or Eurocurrency Office is located);

(ii) shall impose, modify or deem applicable any reserve (including any reserve
imposed by the FRB, but excluding any reserve included in the determination of
interest rates pursuant to Section 4), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by
any Lender (or any Eurocurrency Office of such Lender); or

(iii) shall impose on any Lender (or its Eurocurrency Office) any other
condition affecting its Eurocurrency Loans, its Note or its obligation to make
Eurocurrency Loans;

and the result of any of the foregoing is to increase the cost to (or to impose
a cost on) such Lender (or any Eurocurrency Office of such Lender) of making or
maintaining any Eurocurrency Loan, or to reduce the amount of any sum received
or receivable by such Lender (or its Eurocurrency Office) under this Agreement
or under its Note with respect thereto, then upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail, a copy of
which shall be furnished to the Administrative Agent), each Borrower, in respect
of Loans borrowed by such Borrower, shall pay directly to such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction.

(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central Lender or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
Lender or comparable agency, has or would have the effect of reducing the rate
of return on such Lender’s or such controlling Person’s capital as a consequence
of such Lender’s obligations hereunder or under any Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such change, adoption, phase-in or compliance (taking into consideration
such Lender’s or such controlling Person’s policies with respect to capital
adequacy) by an amount

 

38



--------------------------------------------------------------------------------

deemed by such Lender or such controlling Person to be material, then from time
to time, upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay to such Lender such additional
amount as will compensate such Lender or such controlling Person for such
reduction.

8.2 Basis for Determining Interest Rate Inadequate or Unfair. If with respect to
any Interest Period:

(a) deposits in Dollars (in the applicable amounts) are not being offered to the
Administrative Agent in the interbank LIBOR market for such Interest Period, or
the Administrative Agent otherwise reasonably determines (which determination
shall be binding and conclusive on the Company) that by reason of circumstances
affecting the interbank LIBOR market adequate and reasonable means do not exist
for ascertaining the applicable LIBOR Rate; or

(b) Lenders having aggregate Pro Rata Shares of the Total Facility of 30% or
more advise the Administrative Agent that the Eurocurrency Rate as determined by
the Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of maintaining or funding Eurocurrency Loans for such Interest Period
(taking into account any amount to which such Lenders may be entitled under
Section 8.1) or that the making or funding of Eurocurrency Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert into LIBOR Loans and (ii) on the last day of
the current Interest Period for each LIBOR Loan, such Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan.

8.3 Changes in Law Rendering Eurocurrency Loans Unlawful. If any change in, or
the adoption of any new, law, rule or regulation, or any change in the
interpretation of any applicable law, rule or regulation by any governmental or
other regulatory body charged with the administration thereof, should make it
(or in the good faith judgment of any Lender cause a substantial question as to
whether it is) unlawful for any Lender to make, maintain or fund Eurocurrency
Loans, then such Lender shall promptly notify each of the other parties hereto
and, so long as such circumstances shall continue, (a) such Lender shall have no
obligation to make or convert into Eurocurrency Loans (but shall make Base Rate
Loans concurrently with the making of or conversion into Eurocurrency Loans by
the Lenders which are not so affected, in each case in an amount equal to the
amount of Eurocurrency Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each Eurocurrency Loan of such Lender
(or, in any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such Eurocurrency Loan shall, unless then repaid
in full, automatically convert to a Base Rate Loan. Each Base Rate Loan made by
a Lender which, but for the circumstances described in the foregoing sentence,
would be a Eurocurrency Loan (an “Affected Loan”) shall remain outstanding for
the same period as the Group of Eurocurrency Loans of which such Affected Loan
would be a part absent such circumstances.

 

39



--------------------------------------------------------------------------------

8.4 Funding Losses. Each Borrower hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), such Borrower will indemnify such Lender against any net
loss or expense which such Lender sustains or incurs (including any net loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any Eurocurrency Loan
borrowed by such Borrower), as reasonably determined by such Lender, as a result
of (a) any payment, prepayment or conversion of any Eurocurrency Loan of such
Lender on a date other than the last day of an Interest Period for such Loan
(including any conversion pursuant to Section 8.3) or (b) any failure of such
Borrower to borrow, prepay, convert or continue any Loan on a date specified
therefor in a notice of borrowing, prepayment, conversion or continuation
pursuant to this Agreement. For this purpose, all notices to the Administrative
Agent pursuant to this Agreement shall be deemed to be irrevocable.

8.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any Eurocurrency Loan by causing a foreign
branch or Affiliate of such Lender to make such Loan; provided that in such
event for the purposes of this Agreement such Loan shall be deemed to have been
made by such Lender and the obligation of the relevant Borrower to repay such
Loan shall nevertheless be to such Lender and shall be deemed held by it, to the
extent of such Loan, for the account of such branch or Affiliate.

8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each Eurocurrency Loan during each Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurocurrency Rate for
such Interest Period.

8.7 Mitigation of Circumstances; Replacement of Lenders. (a) Each Lender shall
promptly notify the Company and the Administrative Agent of any event of which
it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, (i) any obligation by a
Borrower to pay any amount pursuant to Section 7.6 or 8.1 or (ii) the occurrence
of any circumstances described in Section 8.2 or 8.3 (and, if any Lender has
given notice of any such event described in clause (i) or (ii) above and
thereafter such event ceases to exist, such Lender shall promptly so notify the
Company and the Administrative Agent). Without limiting the foregoing, each
Lender will designate a different funding office if such designation will avoid
(or reduce the cost to the Borrowers of) any event described in clause (i) or
(ii) of the preceding sentence and such designation will not, in such Lender’s
sole judgment, be otherwise disadvantageous to such Lender.

(b) If a Borrower becomes obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Company may designate
another Lender which is acceptable to the Administrative Agent and the Issuing
Bank in their reasonable discretion (such other Lender being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a

 

40



--------------------------------------------------------------------------------

purchase price equal to the outstanding principal amount of the Loans payable to
such Lender plus any accrued but unpaid interest on such Loans and all accrued
but unpaid fees owed to such Lender and any other amounts payable to such Lender
under this Agreement, and to assume all the obligations of such Lender
hereunder, and, upon such purchase and assumption (pursuant to an Assignment
Agreement), such Lender shall no longer be a party hereto or have any rights
hereunder (other than rights with respect to indemnities and similar rights
applicable to such Lender prior to the date of such purchase and assumption) and
shall be relieved from all obligations to the Borrowers hereunder, and the
Replacement Lender shall succeed to the rights and obligations of such Lender
hereunder.

8.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender or Agent pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall
be conclusive absent demonstrable error. Lenders may use reasonable averaging
and attribution methods in determining compensation under Sections 8.1 and 8.4,
and the provisions of such Sections shall survive repayment of the Loans,
cancellation of the Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.

SECTION 9 REPRESENTATIONS AND WARRANTIES.

To induce the Agents and the Lenders to enter into this Agreement and to induce
the Lenders to make Loans and issue and participate in Letters of Credit
hereunder, the Borrowers represent and warrant to the Agents and the Lenders
that:

9.1 Organization. Each Borrower is validly existing and in good standing under
the laws of its state or jurisdiction of incorporation or organization and is
duly qualified and authorized to do business and is in good standing as a
foreign entity in all of the states or jurisdictions where the character of its
property or its business activities makes such qualification necessary, except
for such jurisdictions where the failure to so qualify would not have a Material
Adverse Effect.

9.2 Authorization; No Conflict. Each of the Company and each other Loan Party is
duly authorized to execute and deliver each Loan Document to which it is a
party, each Borrower is duly authorized to borrow monies hereunder and each of
the Company and each other Loan Party is duly authorized to perform its
obligations under each Loan Document to which it is a party. The execution,
delivery and performance by the Borrowers of this Agreement and by each Borrower
and each other Loan Party of each Loan Document to which it is a party, and the
borrowings by the Borrowers hereunder, do not and will not (a) require any
consent or approval of any governmental agency or authority (other than any
consent or approval which has been obtained and is in full force and effect),
(b) conflict with (i) any provision of law, (ii) the charter, by-laws or other
organizational documents of a Borrower or any other Loan Party or (iii) any
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon a Borrower or any other Loan Party or any of their
respective properties or (c) require, or result in, the creation or imposition
of any Lien on any asset of a Borrower, any Subsidiary or any other Loan Party.

9.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which the Company or any other Loan Party is a party is the legal,
valid and binding obligation of such Person, enforceable against such Person in
accordance with its terms, subject to bankruptcy,

 

41



--------------------------------------------------------------------------------

insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.

9.4 Financial Condition. The audited consolidated financial statements of the
Company and its Subsidiaries as at December 31, 2005, copies of each of which
have been delivered to each Lender, were prepared in accordance with GAAP
(subject, in the case of such unaudited statements, to the absence of footnotes
and to normal year-end adjustments) and present fairly the consolidated
financial condition of the Company and its Subsidiaries as at such dates and the
results of their operations for the periods then ended.

9.5 No Material Adverse Change. Since December 31, 2005, there has been no
material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Company and its Subsidiaries taken as a
whole.

9.6 Litigation and Contingent Liabilities. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Company’s knowledge, threatened against the Company or any
Subsidiary which might reasonably be expected to have a Material Adverse Effect,
except as set forth in Schedule 9.6. Other than any liability incident to such
litigation or proceedings, neither the Company nor any Subsidiary has any
material contingent liabilities not listed on Schedule 9.6.

9.7 Ownership of Properties; Liens. Each of the Company and each Subsidiary owns
good and, in the case of real property, marketable title to all of its
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except as permitted by Section 10.7.

9.8 Subsidiaries. Schedule 9.8 hereto sets forth, as of the Effective Date, each
Borrower and each Subsidiary, its state or jurisdiction of formation, its
relationship to each Borrower, including the percentage of each class of stock
or membership interests owned by a Borrower, the location of its chief executive
office and its principal place of business. Except as set forth on Schedule 9.8
hereto, on the date hereof, each Borrower owns all of the equity interests of
each of its Subsidiaries.

9.9 Pension Plans. (a) During the twelve-consecutive-month period prior to the
Effective Date, (i) no steps have been taken to terminate any Pension Plan and
(ii) no contribution failure has occurred with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA. No condition
exists or event or transaction has occurred with respect to any Pension Plan
which could result in the incurrence by the Company of any material liability,
fine or penalty.

(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such

 

42



--------------------------------------------------------------------------------

plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, and no condition has occurred
which, if continued, might result in a withdrawal or partial withdrawal from any
such plan; and neither the Company nor any member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

9.10 Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940.

9.11 Regulation U. The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

9.12 Taxes. Each of the Company and each Subsidiary has filed all tax returns
and reports required by law to have been filed by it and has paid all taxes and
governmental charges thereby shown to be owing, except any such taxes or charges
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books.

9.13 Solvency. On the Effective Date, and immediately prior to and after giving
effect to the issuance of each Letter of Credit and each borrowing hereunder and
the use of the proceeds thereof:

(a) The Company has received consideration that is the reasonable equivalent
value of the obligations and liabilities that the Company has incurred to the
Administrative Agent and the Lenders. The Company is not insolvent as defined in
any applicable state, federal or relevant foreign statute, nor will the Company
be rendered insolvent by the execution and delivery of the Loan Documents to the
Administrative Agent and the Lenders. The Company is not engaged or about to
engage in any business or transaction for which the assets retained by it are or
will be an unreasonably small amount of capital, taking into consideration the
obligations to the Administrative Agent and the Lenders incurred hereunder. The
Company will be able to pay its debts as they mature.

(b) Each Foreign Borrower has received consideration that is the reasonable
equivalent value of the obligations and liabilities that such Foreign Borrower
has incurred to the Lenders. No Foreign Borrower is insolvent as defined in any
applicable state, federal or relevant foreign statute, nor will such Foreign
Borrower be rendered insolvent by the execution and delivery of the Loan
Documents to the Administrative Agent and the Lenders. No Foreign Borrower has
liabilities, including contingent liabilities, greater than its assets. No
Foreign Borrower intends to, nor does it believe that it will, incur debts
beyond its ability to pay such debts as they mature.

9.14 Environmental Matters.

 

43



--------------------------------------------------------------------------------

(a) No Violations. Neither the Company nor any Subsidiary, nor any operator of
the Company’s or any Subsidiary’s properties, is in violation, or alleged
violation, of any judgment, decree, order, law, permit, license, rule or
regulation pertaining to environmental matters, including those arising under
the Resource Conservation and Recovery Act (“RCRA”), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 or any other Environmental
Law which individually or in the aggregate otherwise might reasonably be
expected to have a Material Adverse Effect.

(b) Notices. Except for matters arising after the Effective Date, in each case
none of which could singly or in the aggregate be expected to have a Material
Adverse Effect, neither the Company nor any Subsidiary has received notice from
any third party, including any Federal, state or local governmental authority:
(a) that any one of them has been identified by the U.S. Environmental
Protection Agency as a potentially responsible party under CERCLA with respect
to a site listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B;
(b) that any hazardous waste, as defined by 42 U.S.C. §6903(5), any hazardous
substance as defined by 42 U.S.C. §9601(14), any pollutant or contaminant as
defined by 42 U.S.C. §9601(33) or any toxic substance, oil or hazardous material
or other chemical or substance regulated by any Environmental Law (all of the
foregoing, “Hazardous Substances”) which any one of them has generated,
transported or disposed of has been found at any site at which a Federal, state
or local agency or other third party has conducted a remedial investigation,
removal or other response action pursuant to any Environmental Law; (c) that the
Company or any Subsidiary must conduct a remedial investigation, removal,
response action or other activity pursuant to any Environmental Law; or (d) of
any Environmental Claim.

(c) Handling of Hazardous Substances. (i) No portion of the real property or
other assets of the Company or any Subsidiary has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance in
all material respects with applicable Environmental Laws; and no underground
tank or other underground storage receptacle for Hazardous Substances is located
on such properties; (ii) in the course of any activities conducted by the
Company, any Subsidiary or the operators of any real property of the Company or
any Subsidiary, no Hazardous Substances have been generated or are being used on
such properties except in accordance in all material respects with applicable
Environmental Laws; (iii) there have been no Releases or threatened Releases of
Hazardous Substances on, upon, into or from any real property or other assets of
the Company or any Subsidiary, which Releases singly or in the aggregate might
reasonably be expected to have a Material Adverse Effect on the value of such
real property or assets; (iv) there have been no Releases on, upon, from or into
any real property in the vicinity of the real property or other assets of the
Company or any Subsidiary which, through soil or groundwater contamination, may
have come to be located on, and which might reasonably be expected to have a
Material Adverse Effect on the value of, the real property or other assets of
the Company or any Subsidiary; and (v) any Hazardous Substances generated by the
Company and its Subsidiaries have been transported offsite only by properly
licensed carriers and delivered only to treatment or disposal facilities
maintaining valid permits as required under applicable Environmental Laws, which
transporters and facilities have been and are operating in compliance in all
material respects with such permits and applicable Environmental Laws.

 

44



--------------------------------------------------------------------------------

9.15 Insurance. Set forth on Schedule 9.15 is a complete and accurate summary of
the professional liability, property and casualty insurance program of the
Company and its Subsidiaries as of the Effective Date (including the names of
all insurers, policy numbers, expiration dates, amounts and types of coverage,
annual premiums, exclusions, deductibles, self-insured retention, and a
description in reasonable detail of any self-insurance program, retrospective
rating plan, fronting arrangement or other risk assumption arrangement involving
the Company or any Subsidiary).

9.16 Information. All information heretofore or contemporaneously herewith
furnished in writing by the Company or any other Loan Party to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of the Company or any Subsidiary
to the Administrative Agent or any Lender pursuant hereto or in connection
herewith will be, true and accurate in every material respect on the date as of
which such information is dated or certified, and none of such information is or
will be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by the Administrative Agent and the Lenders that any
projections and forecasts provided by the Company are based on good faith
estimates and assumptions believed by the Company to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).

9.17 Intellectual Property. The Company and each Subsidiary owns and possesses
or has a license or other right to use all patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights and copyrights as are necessary for the conduct of the business of the
Company and its Subsidiaries, without any infringement upon rights of others
which could reasonably be expected to have a Material Adverse Effect.

9.18 Burdensome Obligations. Neither the Company nor any Subsidiary is a party
to any agreement or contract or subject to any corporate or partnership
restriction which might reasonably be expected to have a Material Adverse
Effect.

9.19 Labor Matters. Except as set forth on Schedule 9.19, neither the Company
nor any Subsidiary is subject to any labor or collective bargaining agreement as
of the Effective Date. There are no existing or threatened strikes, lockouts or
other labor disputes involving the Company or any Subsidiary that singly or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
Hours worked by and payment made to employees of the Company and its
Subsidiaries are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters.

9.20 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurring by the Company of any Debt hereunder or under
any other Loan Document.

SECTION 10 COVENANTS.

 

45



--------------------------------------------------------------------------------

Until the expiration or termination of the Commitments and thereafter until all
Obligations are paid in full and all Letters of Credit have been terminated, the
Company agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:

10.1 Reports, Certificates and Other Information. Furnish to the Administrative
Agent and each Lender.

10.1.1 Annual Report. Promptly when available and in any event within 70 days
after the close of each Fiscal Year or any earlier time period required by the
SEC: (a) a copy of the annual audit report of the Company and its Subsidiaries
for such Fiscal Year, including therein consolidated balance sheets and
statements of earnings and cash flows of the Company and its Subsidiaries as at
the end of such Fiscal Year, certified without qualification by KPMG LLP, or
other independent auditors of recognized standing selected by the Company and
reasonably acceptable to the Required Lenders, together with (i) a written
statement from such accountants to the effect that in making the examination
necessary for the signing of such annual audit report by such accountants,
nothing came to their attention that caused them to believe that the Company was
not in compliance with any provision of Section 10.6 of this Agreement insofar
as such provision relates to accounting matters or, if something has come to
their attention that caused them to believe that the Company was not in
compliance with any such provision, describing such non-compliance in reasonable
detail and (ii) a comparison with the budget for such Fiscal Year and a
comparison with the previous Fiscal Year.

10.1.2 Interim Reports. Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter (except the last Fiscal Quarter of each
Fiscal Year), consolidated balance sheets of the Company and its Subsidiaries as
of the end of such Fiscal Quarter, together with consolidated statements of
earnings and cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter, together with a comparison with the corresponding period of the
previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year, certified by an appropriate Responsible Officer of the
Company.

10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Responsible Officer
of the Company, containing (i) a computation of each of the financial ratios and
restrictions set forth in Section 10.6 and a statement to the effect that such
officer has not become aware of any Event of Default or Unmatured Event of
Default that has occurred and is continuing or, if there is any such event,
describing it and the steps, if any, being taken to cure it and (ii) a written
statement of the Company’s management setting forth a discussion of the
Company’s financial condition, changes in financial condition and results of
operations.

10.1.4 Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of the
Company or any Subsidiary filed with the SEC; copies of all registration
statements of the Company or any Subsidiary filed with the SEC

 

46



--------------------------------------------------------------------------------

(other than on Form S-8); and copies of all proxy statements or other
communications made to security holders generally.

10.1.5 Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following (and in no event later than three (3) Business
Days after the Company’s becoming aware thereof), written notice describing the
same and the steps being taken by the Company or the Subsidiary affected thereby
with respect thereto:

(a) the occurrence of an Event of Default or an Unmatured Event of Default;

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against the Company or any
Subsidiary or to which any of the properties of any thereof is subject which
would reasonably be expected to have a Material Adverse Effect;

(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Company furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to any post-retirement welfare plan benefit, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;

(d) any cancellation or material change in any insurance maintained by the
Company or any Subsidiary; or

(e) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which would reasonably be expected to have a
Material Adverse Effect.

10.1.6 Management Reports. Promptly upon the request of the Administrative Agent
or any Lender, copies of all detailed financial and management reports submitted
to the Company by independent auditors in connection with each annual or interim
audit made by such auditors of the books of the Company.

 

47



--------------------------------------------------------------------------------

10.1.7 Projections. As soon as practicable, but in no event later than 30 days
after the end of each Fiscal Year, financial projections for the Company and its
Subsidiaries for each Fiscal Year (including an operating budget and a cash flow
budget) prepared in a manner consistent with the projections delivered by the
Company to the Administrative Agent prior to the Effective Date or otherwise in
a manner reasonably satisfactory to the Administrative Agent, accompanied by a
certificate of the Responsible Officer of the Company on behalf of the Company
to the effect that (i) such projections were prepared by the Company in good
faith, (ii) the Company has a reasonable basis for the assumptions contained in
such projections and (iii) such projections have been prepared in accordance
with such assumptions.

10.1.8 Debt Notices. Promptly from time to time, copies of any materially
adverse notices (including notices of default or acceleration) received from any
holder or trustee of, under or with respect to any Debt.

10.1.9 Other Information. Promptly from time to time, such other information
concerning the Company and its Subsidiaries as any Lender or the Administrative
Agent may reasonably request.

10.2 Books, Records and Inspections. Keep, and cause each Subsidiary to keep,
its books and records in accordance with sound business practices sufficient to
allow the preparation of financial statements in accordance with GAAP; permit,
and cause each Subsidiary to permit, any Lender or the Administrative Agent or
any representative thereof to inspect the properties and operations of the
Company or such Subsidiary; and permit, and cause each Subsidiary to permit, at
any reasonable time during normal business hours and with reasonable notice (or
at any time during normal business hours without notice if an Event of Default
exists), any Lender or the Administrative Agent or any representative thereof to
visit any or all of its offices, to discuss its financial matters with its
officers and its independent auditors (and the Company hereby authorizes such
independent auditors to discuss such financial matters with any Lender or the
Administrative Agent or any representative thereof), and to examine (and, at the
expense of the Company or the applicable Subsidiary, photocopy extracts from)
any of its books or other records. All such inspections or audits by the
Administrative Agent shall be at the Company’s expense.

10.3 Maintenance of Property; Insurance. Keep, and cause each Subsidiary to
keep, all property useful and necessary in the business of the Company or such
Subsidiary in good working order and condition, ordinary wear and tear excepted
maintain, and cause each Subsidiary to maintain, with responsible insurance
companies, such insurance as may be required by any law or governmental
regulation or court decree or order applicable to it and such other insurance,
to such extent and against such hazards and liabilities, as is customarily
maintained by companies similarly situated, but which shall insure against all
risks and liabilities of the type identified on Schedule 9.15 and shall have
insured amounts no less than, and deductibles no higher than, those set forth on
such schedule; and, upon request of the Administrative Agent or any Lender,
furnish to the Administrative Agent or such Lender a certificate setting forth
in reasonable detail the nature and extent of all insurance maintained by the
Company and its Subsidiaries.

10.4 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each Subsidiary to comply, in all material respects with all applicable
laws, rules, regulations,

 

48



--------------------------------------------------------------------------------

decrees, orders, judgments, licenses and permits, except where failure to comply
could not reasonably be expected to have a Material Adverse Effect; (b) without
limiting clause (a) above, ensure, and cause each Subsidiary to ensure, that no
person who owns a controlling interest in or otherwise controls a Subsidiary is
or shall be (i) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
(c) without limiting clause (a) above, comply, and cause each Subsidiary to
comply, with all applicable Lender Secrecy Act (“BSA”) and anti-money laundering
laws and regulations and (d) pay, and cause each Subsidiary to pay, prior to
delinquency, all taxes and other governmental charges against it or any of its
property, as well as claims of any kind which, if unpaid, might become a Lien on
any of its property; provided that the foregoing shall not require the Company
or any Subsidiary to pay any such tax or charge so long as it shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves with respect thereto in accordance with GAAP.

10.5 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 10.8) cause each Subsidiary to maintain and preserve, (a) its existence
and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (except in those
instances in which the failure to be qualified or in good standing does not have
a Material Adverse Effect).

10.6 Financial Covenants.

10.6.1 Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage Ratio
for the Company for any Computation Period to be less than 1.5 to 1.0.

10.6.2 Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA Ratio as
of the last day of any Computation Period to be greater than 3.25 to 1.00.

10.7 Liens. Not, and not permit any Subsidiary to, create or permit to exist any
Lien on any of its real or personal properties, assets or rights of whatsoever
nature (whether now owned or hereafter acquired), except:

(a) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty;

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the Property subject thereto;

 

49



--------------------------------------------------------------------------------

(c) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation;

(d) Liens on the Property of the Company or any of its Subsidiaries securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, (ii) contingent obligations on
surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the Ordinary Course of Business;

(e) Liens consisting of judgment or judicial attachment liens, provided that the
enforcement of such Liens is effectively stayed and all such Liens in the
aggregate at any time outstanding for the Company and its Subsidiaries do not
exceed $1,000,000;

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the Ordinary Course of Business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the Property subject thereto or interfere with the ordinary conduct of
the businesses of the Company and its subsidiaries;

(g) Liens on assets of Persons which become Subsidiaries after the date of this
Agreement, provided, however, that such Liens existed at the time the respective
Persons became Subsidiaries and were not created in anticipation thereof;

(h) Purchase money security interests on any Property acquired or held by the
Company or its Subsidiaries in the Ordinary Course of Business, securing Debt
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such Property; provided that (i) any such Lien attaches to such
Property concurrently with or within twenty (20) days after the acquisition
thereof, (ii) such Lien attaches solely to the Property so acquired in such
transaction, and (iii) the principal amount of the debt secured thereby does not
exceed 100% of the cost of such Property;

(i) Liens securing Debt incurred pursuant to Capital Leases on assets subject to
such Capital Leases;

(j) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the Federal
Reserve Board, and (ii) such deposit account is not intended by the Company or
any of its Subsidiaries to provide collateral to the depository institution; and

(k) Liens secured solely by the Company’s corporate headquarters located at 615
N. Wabash Avenue, Chicago, Illinois arising in connection with Debt funded
directly to the Company.

 

50



--------------------------------------------------------------------------------

10.8 Mergers, Consolidations, Sales. Not, and shall not suffer or permit any of
its Subsidiaries to, merge, consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except:

(a) any Subsidiary of the Company may merge with the Company, provided that the
Company shall be the continuing or surviving corporation, or with any one or
more Subsidiaries of the Company, provided that if any transaction shall be
between a Subsidiary and a Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary
shall be the continuing or surviving corporation;

(b) any Subsidiary of the Company may sell all or substantially all of its
assets (upon voluntary liquidation or otherwise), to the Company or another
Wholly-Owned Subsidiary of the Company;

(c) any Subsidiary may merge into another Person to effect a Permitted
Acquisition or any such Person may merge into any Subsidiary to effect a
Permitted Acquisition; and

(d) the Company may enter into a sale or sale lease back transaction in
connection with its corporate headquarters located at 615 N. Wabash Avenue,
Chicago, Illinois.

10.9 Investments. Not purchase or acquire, or suffer or permit any of its
Subsidiaries to purchase or acquire, or make any commitment therefor, any
capital stock, equity interest, or any obligations or other securities of, or
any interest in, any Person (other than the Company), or make or commit to make
any Acquisitions, or make or commit to make any advance, loan, extension of
credit or capital contribution to or any other investment in, any Person
including any Affiliate of the Company, except for:

(a) Cash Equivalent Investments;

(b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services, and loans to
officers, in the Ordinary Course of Business;

(c) extensions of credit and capital contributions by the Company to any of its
Wholly-Owned Subsidiaries or by any of its Wholly-Owned Subsidiaries to the
Company or to another of its Wholly-Owned Subsidiaries of the Company;

(d) investments received in lieu of cash payments for services rendered in the
ordinary course of Company’s business; and

(e) Permitted Acquisitions.

10.10 Modification of Organizational Documents. Not permit the Certificate or
Articles of Incorporation, By-Laws or other organizational documents of the
Company or any Subsidiary to be

 

51



--------------------------------------------------------------------------------

amended or modified in any way which might reasonably be expected to materially
adversely affect the interests of the Lenders.

10.11 Use of Proceeds. Use the proceeds of the Loans, and the Letters of Credit,
for working capital, for Permitted Acquisitions, for capital expenditures, for
repurchases of the Company’s publicly traded corporate stock, and for other
general corporate purposes; and not use or permit any proceeds of any Loan to be
used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock (except for
the Company’s publicly traded corporate stock) in violation of Regulation U.

10.12 Further Assurances. Take, and cause each Subsidiary to take, such actions
as are necessary or as the Administrative Agent or the Required Lenders may
reasonably request from time to time to ensure that (a) the obligations of the
Borrowers hereunder and under the other Loan Documents are guaranteed by all of
its Significant Subsidiaries (including, promptly upon the acquisition or
creation thereof, any Significant Subsidiary acquired or created after the date
hereof) by execution of a counterpart of the Guaranty.

10.13 Transactions with Affiliates. Not, and not permit any Subsidiary to, enter
into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Company and its
Subsidiaries) which is on terms that are less favorable to the Company and its
Subsidiaries than are obtainable from any Person which is not one of its
Affiliates.

10.14 Employee Benefit Plans. Maintain, and cause each Subsidiary to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.

10.15 Environmental Matters. (a) If any Release or Disposal of Hazardous
Substances shall occur or shall have occurred on any real property or any other
assets of the Company or any Subsidiary, the Company shall, or shall cause the
applicable Subsidiary to, cause the prompt containment and removal of such
Hazardous Substances and the remediation of such real property or other assets
as necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets. Without limiting the generality of the
foregoing, the Company shall, and shall cause each Subsidiary to, comply with
any valid Federal or state judicial or administrative order requiring the
performance at any real property of the Company or any Subsidiary of activities
in response to the Release or threatened Release of a Hazardous Substance.

(b) To the extent that the transportation of “hazardous waste” as defined by
RCRA is permitted by this Agreement, the Company shall, and shall cause its
Subsidiaries to, dispose of such hazardous waste only at licensed disposal
facilities operating in compliance with Environmental Laws.

10.16 Unconditional Purchase Obligations. Not, and not permit any Subsidiary to,
enter into or be a party to any contract for the purchase of materials, supplies
or other property or services if such contract requires that payment be made by
it regardless of whether delivery is ever made of such materials, supplies or
other property or services.

 

52



--------------------------------------------------------------------------------

10.17 Inconsistent Agreements. Not, and not permit any Subsidiary to, enter into
any agreement containing any provision which would (a) be violated or breached
by any borrowing by the Company hereunder or by the performance by the Company
or any Subsidiary of any of its obligations hereunder or under any other Loan
Document, (b) prohibit the Company or any Subsidiary from granting to the
Administrative Agent, for the benefit of the Lenders, a Lien on any of its
assets or (c) create or permit to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (i) pay dividends or make other
distributions to the Company or any other applicable Subsidiary, or pay any Debt
owed to the Company or any other Subsidiary, (ii) make loans or advances to the
Company or (iii) transfer any of its assets or properties to the Company or
(d) agree in any other agreement that it will not grant a Lien to any other
Person.

10.18 Business Activities. Not, and not permit any Subsidiary to, engage in any
line of business other than the businesses engaged in on the date hereof and
businesses reasonably related thereto.

10.19 Agreements Not to Pledge. Except for this Agreement and except as
permitted in Section 10.7 of this Agreement, the Company agrees that it will not
enter into any other agreements whereby it covenants, agrees or represents that
it will not grant a Lien to any other Person.

10.20 Continuity of Directors. Not have a change in twenty-five percent (25%) or
more of the “directors” or higher of the Company (employee directors as opposed
to members of the board of directors) during any twelve month period.

10.21 Fiscal Year. Not change its Fiscal Year.

10.22 Limitations on Debt. Not, and not permit any other Loan Party to, create,
incur, assume or suffer to exist any Debt, except:

(a) obligations under this Agreement and the other Loan Documents;

(b) Hedging Obligations incurred for bona fide hedging purposes and not for
speculation;

(c) Debt permitted by Sections 10.7(h) and (i);

(d) Debt described on Schedule 10.22(d);

(e) upon the written consent of the Administrative Agent, unsecured Debt
incurred by Navigant Hong Kong, in an aggregate amount not at any time exceeding
$10,000,000; and

(f) other Debt, in addition to the Debt listed above, in an aggregate amount not
at any time exceeding $10,000,000.

10.23 Restricted Payments. Not, and not permit any Subsidiary to, (a) make any
distribution or dividend to any of its shareholders, (b) purchase or redeem any
of its capital stock or other equity interests or any warrants, options or other
rights in respect thereof, or (c) set aside funds for any of

 

53



--------------------------------------------------------------------------------

the foregoing. Notwithstanding the foregoing, (i) any Subsidiary may pay
dividends or make other distributions to the Company or to its immediate parent
company if such parent company is a Wholly-Owned Subsidiary of the Company; and
(ii) so long as no Event of Default or Unmatured Event of Default exists or
would result therefrom the Company shall be permitted to purchase its publicly
traded capital stock and the Company may declare and pay dividends to its
shareholders.

10.24 Cancellation of Debt. Not, and not permit any Subsidiary to, cancel any
claim or debt owing to it, except for reasonable consideration or in the
ordinary course of business, and except for the cancellation of debts or claims
not to exceed $500,000 in any Fiscal Year.

SECTION 11 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Bank to issue
Letters of Credit is subject to the following conditions precedent:

11.1 Initial Credit Extension. The obligation of the Administrative Agent and
the Lenders to amend and restate the Existing Credit Agreement is, in addition
to the conditions precedent specified in Section 11.2, subject to the conditions
precedent that all of the following have been received, each dated the Effective
Date (or such earlier date as shall be satisfactory to the Administrative
Agent), in form and substance satisfactory to the Administrative Agent (and the
date on which all such conditions precedent have been satisfied or waived in
writing by the Administrative Agent and the Required Lenders is called the
“Effective Date”):

11.1.1 Agreement. This Agreement, duly executed and delivered by the Borrowers.

11.1.2 Notes. The Notes, duly executed and delivered by the Borrowers.

11.1.3 Guaranty. A counterpart of the Guaranty, duly executed and delivered by
each Guarantor.

11.1.4 Officer’s Certificate, Resolutions, Organizational Documents. An
officer’s certificate (or comparable domestic or foreign documents), for each
Loan Party, certifying the names of the officers of such Loan Party authorized
to sign the Loan Documents, as applicable, together with the true signatures of
such officers and certified copies of (i) the resolutions of the board of
directors (or comparable domestic or foreign documents) of such Loan Party
evidencing approval of the execution and delivery of the Loan Documents to which
such Loan Party is a party, and (ii) the Organizational Documents of such Loan
Party.

11.1.5 Good Standing and Full Force and Effect Certificates. A good standing
certificate or full force and effect certificate, as the case may be, for each
Loan Party, issued on or about the Effective Date by the Secretary of State in
the state or states where such Loan Party is incorporated or formed or qualified
as a foreign entity.

11.1.6 Opinion of Counsel. The opinions of Sidley Austin LLP, Sidley Austin and
McCarthy Tétrault LLP counsel to the Credit Parties, and the opinions of the
general counsel of the Company, each in form and substance acceptable to the
Administrative Agent.

 

54



--------------------------------------------------------------------------------

11.1.7 Insurance. Evidence satisfactory to the Administrative Agent of the
existence of insurance required to be maintained pursuant to Section 10.3
together with evidence that the Administrative Agent has been named as a
lender’s loss payee and an additional insured on all related insurance policies.

11.1.8 Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Effective Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Effective Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Company and the
Administrative Agent).

11.1.9 Audited Financial Statements. Audited consolidated financial statements
for the Company and its Subsidiaries for the Fiscal Years ending December 31,
2003, 2004 and 2005, and interim consolidated financial statements for the
Company and its subsidiaries for the fiscal quarters ending March 31, 2006 and
June 30, 2006.

11.1.10 Projections. Copies of financial projections for the Company and its
Subsidiaries for each Fiscal Year (including an operating budget and a cash flow
budget) prepared in a manner consistent with the projections delivered by the
Company to the Administrative Agent prior to the Effective Date or otherwise in
a manner reasonably satisfactory to the Administrative Agent, accompanied by a
certificate of the Responsible Officer of the Company on behalf of the Company
to the effect that (i) such projections were prepared by the Company in good
faith, (ii) the Company has a reasonable basis for the assumptions contained in
such projections and (iii) such projections have been prepared in accordance
with such assumptions.

11.1.11 Material Adverse Effect. No occurrence or development resulting in a
Material Adverse Effect, in the good-faith, reasonable credit judgment of the
Administrative Agent, shall have occurred in the financial condition or
operations of the Company since June 30, 2006.

11.1.12 Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Effective
Date, listing all effective financing statements which name any Loan Party
(under their present names and any previous names) as debtors, together with
(a) copies of such financing statements, (b) payoff letters evidencing repayment
in full of all Debt secured by such financing statement, the termination of all
agreements relating thereto and the release of all Liens granted in connection
therewith, with Uniform Commercial Code or other appropriate termination
statements and documents effective to evidence the foregoing (other than Liens
permitted by Section 10.7) and (c) such other Uniform Commercial Code
termination statements as the Administrative Agent may reasonably request.

11.1.13 Consents and Permits. Evidence that (i) all necessary governmental,
regulatory, creditor, shareholder, partner and other material consents,
approvals and exemptions required to be obtained by the Company in connection
with the this Agreement have been duly obtained and are in full force and effect
and (ii) all material permits necessary for the operation of any Loan Party’s
business(es) have been obtained.

 

55



--------------------------------------------------------------------------------

11.1.14 Other. Such other documents as the Administrative Agent or any Lender
may reasonably request.

11.2 Conditions. The obligation (a) of each Lender to make each Loan and (b) of
the Issuing Bank to issue each Letter of Credit is subject to the following
further conditions precedent that:

11.2.1 Compliance with Warranties, No Default, etc. Both before and after giving
effect to any borrowing and the issuance of any Letter of Credit, the following
statements shall be true and correct:

(a) the representations and warranties of the Borrowers set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and

(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.

11.2.2 Confirmatory Certificate. If requested by the Administrative Agent or any
Lender, the Administrative Agent shall have received (in sufficient counterparts
to provide one to each Lender) a certificate dated the date of such requested
Loan or Letter of Credit and signed by a duly authorized representative of the
Company as to the matters set out in Section 11.2.1 (it being understood that
each request by the Company for the making of a Loan or the issuance of a Letter
of Credit shall be deemed to constitute a warranty by the Company that the
conditions precedent set forth in Section 11.2.1 will be satisfied at the time
of the making of such Loan or the issuance of such Letter of Credit), together
with such other documents as the Administrative Agent or any Lender may
reasonably request in support thereof.

SECTION 12 EVENTS OF DEFAULT AND THEIR EFFECT.

12.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

12.1.1 Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by a Borrower hereunder or under
any other Loan Document.

12.1.2 Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of the Company or any Subsidiary in an aggregate amount
(for all such Debt so affected) exceeding $1,000,000 and such default shall
(a) consist of the failure to pay such Debt when due, whether by acceleration or
otherwise, or (b) accelerate the maturity of such Debt or permit the holder or
holders thereof, or any trustee or agent for such holder or holders, to cause
such Debt to become due and payable (or require the Company or any Subsidiary to
purchase or redeem such Debt) prior to its expressed maturity.

 

56



--------------------------------------------------------------------------------

12.1.3 Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, the Company or any Subsidiary with respect to any material purchase or lease
of goods or services where such default, singly or in the aggregate with all
other such defaults, might reasonably be expected to have a Material Adverse
Effect.

12.1.4 Bankruptcy, Insolvency, etc. The Company or any Subsidiary becomes
insolvent or generally fails to pay, or admits in writing its inability or
refusal to pay, debts as they become due; or the Company or any Subsidiary
applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or other custodian for the Company or such Subsidiary or any property
thereof, or makes a general assignment for the benefit of creditors; or, in the
absence of such application, consent or acquiescence, a trustee, receiver or
other custodian is appointed for the Company or any Subsidiary or for a
substantial part of the property of any thereof and is not discharged within 60
days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of the Company or any
Subsidiary, and if such case or proceeding is not commenced by the Company or
such Subsidiary, it is consented to or acquiesced in by the Company or such
Subsidiary, or remains for 30 days undismissed; or the Company or any Subsidiary
takes any action to authorize, or in furtherance of, any of the foregoing.

12.1.5 Non-Compliance with Loan Documents. (a) Failure by the Company to comply
with or to perform any covenant set forth in Sections 10.1.5(a), and 10.5
through 10.19; or (b) failure by the Company to comply with or to perform any
other provision of this Agreement or any other Loan Document (and not
constituting an Event of Default under any other provision of this Section 12)
and continuance of such failure described in this clause (b) for thirty
(30) days.

12.1.6 Warranties. Any warranty made by the Company or any Subsidiary herein or
any other Loan Document is breached or is false or misleading in any material
respect, or any schedule, certificate, financial statement, report, notice or
other writing furnished by the Company or any Subsidiary to the Administrative
Agent or any Lender in connection herewith is false or misleading in any
material respect on the date as of which the facts therein set forth are stated
or certified.

12.1.7 Pension Plans. (i) Institution of any steps by the Company or any other
Person to terminate a Pension Plan if as a result of such termination the
Company could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $250,000;
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 302(f) of ERISA; or (iii) there shall occur
any withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that the Company and the Controlled Group have incurred on the date of such
withdrawal) exceeds $250,000.

12.1.8 Judgments. Final judgments which exceed an aggregate of $1,000,000 shall
be rendered against the Company or any Subsidiary and shall not have been paid,
discharged or

 

57



--------------------------------------------------------------------------------

vacated or had execution thereof stayed pending appeal within 30 days after
entry or filing of such judgments.

12.1.9 Invalidity of Guaranty, etc. The Guaranty shall cease to be in full force
and effect with respect to any Significant Subsidiary; or any Significant
Subsidiary (or any Person by, through or on behalf of such Significant
Subsidiary) shall contest in any manner the validity, binding nature or
enforceability of the Guaranty with respect to such Significant Subsidiary.

12.1.10 Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect.

12.1.11 Change of Control. The occurrence of a Change of Control.

12.2 Effect of Event of Default. If any Event of Default described in
Section 12.1.4 shall occur, the Commitments (if they have not theretofore
terminated) shall immediately terminate and the Loans and all other obligations
hereunder shall become immediately due and payable and the Company shall become
immediately obligated to Cash Collateralize all Letters of Credit and the
Canadian Borrower shall become immediately obligated to Cash Collateralize all
Bankers’ Acceptances, all without presentment, demand, protest or notice of any
kind; and, if any other Event of Default shall occur and be continuing, the
Administrative Agent (upon written request of the Required Lenders) shall
declare the Commitments (if they have not theretofore terminated) to be
terminated and/or declare all Loans and all other obligations hereunder to be
due and payable and/or demand that the Company immediately Cash Collateralize
all Letters of Credit and the Canadian Borrower shall become immediately
obligated to Cash Collateralize all Bankers’ Acceptances, whereupon the
Commitments (if they have not theretofore terminated) shall immediately
terminate and/or all Loans and all other obligations hereunder shall become
immediately due and payable and/or the Company shall immediately become
obligated to Cash Collateralize all Letters of Credit and the Canadian Borrower
shall become immediately obligated to Cash Collateralize all Bankers’
Acceptances, all without presentment, demand, protest or notice of any kind. The
Administrative Agent shall promptly advise the Borrowers of any such
declaration, but failure to do so shall not impair the effect of such
declaration. Notwithstanding the foregoing, the effect as an Event of Default of
any event described in Section 12.1.1 or Section 12.1.4 may be waived by the
written concurrence of all of the Lenders, and the effect as an Event of Default
of any other event described in this Section 12 may be waived by the written
concurrence of the Required Lenders. Any Cash Collateral delivered hereunder
shall be held by the Administrative Agent or the Canadian Agent, as applicable
(without liability for interest thereon), and applied to obligations arising in
connection with any drawing under a Letter of Credit or Bankers’ Acceptances, as
applicable. After the expiration or termination of all Letters of Credit, such
Cash Collateral shall be applied by the Administrative Agent to any remaining
obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may elect.

SECTION 13 THE AGENTS.

13.1 Appointment and Authorization. (a) Each Lender hereby irrevocably (subject
to Section 13.9) appoints, designates and authorizes the Administrative Agent
and the Canadian Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan

 

58



--------------------------------------------------------------------------------

Document and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, neither the Administrative Agent nor
the Canadian Agent shall have any duty or responsibility except those expressly
set forth herein, and neither the Administrative Agent nor the Canadian Agent
shall have or be deemed to have any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith. The
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Agents in this Section 13 with respect to any acts taken or omissions suffered
by the Issuing Bank in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the terms
“Administrative Agent” or “Agent”, as used in this Section 13, included the
Issuing Bank with respect to such acts or omissions and (ii) as additionally
provided in this Agreement with respect to the Issuing Bank.

13.2 Delegation of Duties. The Agents may execute any of their duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agents shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.

13.3 Liability of Agents. None of the Agents nor any of their directors,
officers, employees or agents shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (ii) be responsible in any
manner to any of the Lenders for any recital, statement, representation or
warranty made by the Company or any Subsidiary or Affiliate of the Company, or
any officer thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by such Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Company or any other party to any Loan
Document to perform its obligations hereunder or thereunder. The Agents shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Company or any of the Company’s Subsidiaries or
Affiliates.

13.4 Reliance by Agents. The Agents shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrowers), independent

 

59



--------------------------------------------------------------------------------

accountants and other experts selected by the Agents. The Agents shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the Agents
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agents shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

13.5 Notice of Default. The Agents shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default or Unmatured Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to such Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”. The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 12; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.

13.6 Credit Decision. Each Lender acknowledges that the Agents have not made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any review of the affairs of the Company and its Subsidiaries, shall
be deemed to constitute any representation or warranty by the Agents to any
Lender. Each Lender represents to the Agents that it has, independently and
without reliance upon the Agents and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries, and made its own decision
to enter into this Agreement and to extend credit to the Company hereunder. Each
Lender also represents that it will, independently and without reliance upon the
Agents and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Company and its Subsidiaries. Except for
notices, reports and other documents expressly herein required to be furnished
to the Lenders by the Administrative Agent, the Agents shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial or other
condition or creditworthiness of the Company and its Subsidiaries which may come
into the possession of the Agents.

13.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agents and their
directors, officers, employees and agents (to the extent not reimbursed by or on
behalf of the Borrowers and without

 

60



--------------------------------------------------------------------------------

limiting the obligation of the Borrowers to do so), pro rata, from and against
any and all Indemnified Liabilities; provided that no Lender shall be liable for
any payment to any such Person of any portion of the Indemnified Liabilities
resulting from such Person’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender shall reimburse the Agents upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Agents in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the applicable Agent is not reimbursed for such expenses by or on behalf of
the Borrowers. The undertaking in this Section shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit, termination of this Agreement and the resignation or replacement of the
Agents.

13.8 Administrative Agent in Individual Capacity. LaSalle and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of Banking, trust,
financial advisory, underwriting or other business with the Company and its
Subsidiaries and Affiliates as though LaSalle were not an Agent or the Issuing
Bank hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, LaSalle or its Affiliates may
receive information regarding the Company or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Company or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to
their Loans (if any), LaSalle and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though LaSalle were not an Agent and the Issuing Bank, and the terms “Lender”
and “Lenders” include LaSalle and its Affiliates, to the extent applicable, in
their individual capacities.

13.9 Successor Agents.

13.9.1 The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders and may be removed at any time by the Required Lenders. If
the Administrative Agent resigns under this Agreement or is so removed, the
Required Lenders shall, with (so long as no Event of Default exists) the consent
of the Company (which shall not be unreasonably withheld or delayed), appoint
from among the Lenders a successor agent for the Lenders. If no successor agent
is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Company, a successor agent from among the Lenders. Upon
the acceptance of its appointment as successor agent hereunder, such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent, and the retiring Administrative Agent’s appointment, powers and
duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 13 and Sections 14.6 and 14.13 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders

 

61



--------------------------------------------------------------------------------

shall perform all of the duties of the Administrative Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.

13.9.2 The Canadian Agent may resign as the Canadian Agent upon 30 days’ notice
to the Lenders and may be removed at any time by the Required Lenders. If the
Canadian Agent resigns under this Agreement or is so removed, the Required
Lenders shall, with (so long as no Event of Default exists) the consent of the
Company (which shall not be unreasonably withheld or delayed), appoint from
among the Canadian Lenders a successor Canadian Agent for the Canadian Lenders.
If no successor agent is appointed prior to the effective date of the
resignation of the Canadian Agent, the Canadian Agent may appoint, after
consulting with the Lenders and the Company, a successor agent from among the
Canadian Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Canadian Agent and the term “Canadian Agent” shall mean
such successor agent, and the retiring Canadian Agent’s appointment, powers and
duties as Canadian Agent shall be terminated. After any retiring Canadian
Agent’s resignation hereunder as Canadian Agent, the provisions of this
Section 13 and Sections 14.6 and 14.13 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Canadian Agent under
this Agreement. If no successor agent has accepted appointment as Canadian Agent
by the date which is 30 days following a retiring Canadian Agent’s notice of
resignation, the retiring Canadian Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Canadian Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.

13.10 Funding Reliance. (a) Unless the Administrative Agent receives notice from
a Lender by noon, Chicago time, on the day of a proposed borrowing that such
Lender will not make available to the Administrative Agent an amount equal to
its share of such borrowing (as determined by Section 2.2.1(b)), the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent and, in reliance upon such assumption, make a
corresponding amount available to the applicable Borrower. If and to the extent
such Lender has not made such amount available to the Administrative Agent, such
Lender and the applicable Borrower jointly and severally agree to repay such
amount to the Administrative Agent forthwith on demand, together with interest
thereon at the interest rate applicable to Loans comprising such borrowing or,
in the case of any Lender which repays such amount within three Business Days,
the Federal Funds Rate (together with such other compensatory amounts as may be
required to be paid by such Lender to the Administrative Agent pursuant to the
Rules for Interbank Compensation of the Council on International Banking or the
Clearinghouse Compensation Committee, as applicable, as in effect from time to
time). Nothing set forth in this clause (a) shall relieve any Lender of any
obligation it may have to make any Loan hereunder.

(b) Unless the Canadian Agent receives notice from a Canadian Lender by noon,
Chicago time, on the day of a proposed borrowing that such Canadian Lender will
not make available to the Canadian Agent an amount equal to its share of such
borrowing (as determined by Section 2.2.1(b)), the Canadian Agent may assume
that such Canadian Lender has made such amount available to the Canadian Agent
and, in reliance upon such assumption, make a corresponding amount available to
the Canadian Borrower. If and to the extent such Canadian Lender has not made
such amount available to the Canadian Agent, such Canadian Lender and the
Canadian Borrower jointly and severally agree to repay such amount to the
Canadian Agent forthwith on demand,

 

62



--------------------------------------------------------------------------------

together with interest thereon at the interest rate applicable to Loans
comprising such borrowing or, in the case of any Canadian Lender which repays
such amount within three Business Days, the Canadian Prime Rate (together with
such other compensatory amounts as may be required to be paid by such Canadian
Lender to the Canadian Agent pursuant to the Rules for Interbank Compensation of
the Council on International Banking or the Clearinghouse Compensation
Committee, as applicable, as in effect from time to time). Nothing set forth in
this clause (b) shall relieve any Lender of any obligation it may have to make
any Loan hereunder.

(c) Unless the Administrative Agent receives notice from the Company prior to
the due date for any payment hereunder that the Borrowers do not intend to make
such payment, the Agents may assume that the Borrowers have made such payment
and, in reliance upon such assumption, make available to each Lender its share
of such payment. If and to the extent that the Borrowers have not made any such
payment to the applicable Agent, each Lender which received a share of such
payment shall repay such share (or the relevant portion thereof) to the
applicable Agent forthwith on demand, together with interest thereon at the Base
Rate (or, in the case of any Lender which repays such amount within three
Business Days, the Federal Funds Rate). Nothing set forth in this clause
(c) shall relieve the Borrowers of any obligation it may have to make any
payment hereunder.

13.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the applicable Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the applicable Agent shall have made any
demand on any Loan Party) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and the Agents under Sections 5, 14.6 and 14.13)
allowed in such judicial proceedings; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent (or the Canadian
Agent, as the case may be) and, in the event that the Administrative Agent (or
the Canadian Agent, as the case may be) shall consent to the making of such
payments directly to the Lender, to pay to the Administrative Agent (or the
Canadian Agent, as the case may be) any amount due for the reasonable
compensation, expenses, disbursements and advances of the applicable Agent and
its agents and counsel, and any other amounts due the Administrative Agent under
Sections 5, 14.6 and 14.13.

 

63



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize an Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the obligations
or the rights of any Lender or to authorize an Agent to vote in respect of the
claim of any Lender in any such proceeding.

13.12 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

SECTION 14 GENERAL.

14.1 Waiver; Amendments. No delay on the part of an Agent or any Lender in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement or the Notes shall in any event be
effective unless the same shall be in writing and signed and delivered by
Lenders having an aggregate Pro Rata Share of the Total Facility of not less
than the aggregate Pro Rata Share of the Total Facility expressly designated
herein with respect thereto or, in the absence of such designation as to any
provision of this Agreement or the Notes, by the Required Lenders, and then any
such amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No amendment,
modification, waiver or consent shall (i) extend or increase the Commitment of
any Lender without the written consent of such Lender, (ii) extend the date
scheduled for payment of any principal (excluding mandatory prepayments) of or
interest on the Loans or any fees payable hereunder without the written consent
of each Lender, (iii) reduce the principal amount of any Loan, the rate of
interest thereon or any fees payable hereunder, without the consent of each
Lender directly affected thereby (except for (x) periodic adjustments of
interest rates and fees resulting from a change in the Applicable Margin as
provided for in this Agreement and (y) any waiver or modification of the default
rate); or (iv) release any party from its obligations under the Guaranty (other
than in connection with a sale of all of the equity interests of the applicable
Guarantor permitted or approved hereunder), change the definition of Required
Lenders, any provision of this Section 13.1 or reduce the aggregate Pro Rata
Share of the Total Facility required to effect an amendment, modification,
waiver or consent, without, in each case, the written consent of all Lenders. No
provision of Section 13 or other provision of this Agreement affecting an Agent
in its capacity as such shall be amended, modified or waived without the consent
of such Agent. No provision of this Agreement relating to the rights or duties
of the Issuing Bank in its capacity as such shall be amended, modified or waived
without the consent of the Issuing Bank.

14.2 Confirmations. The Borrowers and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of

 

64



--------------------------------------------------------------------------------

each such confirmation to the Administrative Agent) the aggregate unpaid
principal amount of the Loans then outstanding under such Note.

14.3 Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Schedule 14.3 or
at such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or employee of the Company, and the Company shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.

14.4 Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Section 10
to eliminate or to take into account the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Company
that the Required Lenders wish to amend Section 10 for such purpose), then the
Company’s compliance with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Company and the Required Lenders.

14.5 Regulation U. Each Lender represents that it in good faith is not relying,
either directly or indirectly, upon any Margin Stock as collateral security for
the extension or maintenance by it of any credit provided for in this Agreement.

14.6 Costs, Expenses and Taxes. The Borrowers agree to pay on demand all
reasonable out-of-pocket costs and expenses of the Agents (including Attorney
Costs) in connection with the preparation, execution, syndication, delivery and
administration of this Agreement, the other Loan Documents and all other
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith (including any amendment, supplement or waiver to any Loan
Document), and all reasonable out-of-pocket costs and expenses (including
Attorney Costs) incurred by the Agents and each Lender after an Event of Default
in connection with the enforcement of this Agreement, the other Loan Documents
or any such other documents. In addition, the Borrowers agree to pay, and to
save the Agents and the Lenders harmless from all liability for, (a) any stamp
or other taxes (excluding income taxes and franchise taxes based on net income)
which may be payable in connection with the execution and delivery of this
Agreement, the borrowings hereunder, the issuance of the Notes or the execution
and delivery of any other Loan Document or any other document provided for
herein or delivered or to be delivered hereunder or in connection herewith

 

65



--------------------------------------------------------------------------------

and (b) any fees of the Company’s auditors in connection with any reasonable
exercise by the Agents and the Lenders of their rights pursuant to Section 10.2.
All obligations provided for in this Section 14.6 shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit and termination of this Agreement.

14.7 Subsidiary References. The provisions of this Agreement relating to
Subsidiaries shall apply only during such times as the Company has one or more
Subsidiaries.

14.8 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

14.9 Assignments; Participations.

14.9.1 Assignments. Any Lender may, with the prior written consents of the
Issuing Bank and the Administrative Agent and (so long as no Event of Default
exists) the Company (which consents shall not be unreasonably delayed or
withheld and, in any event, shall not be required for an assignment by a Lender
to one of its Affiliates), at any time assign and delegate to one or more
commercial Lenders or other Persons (any Person to whom such an assignment and
delegation is to be made being herein called an “Assignee”) all or any fraction
of such Lender’s Loans and Commitment (which assignment and delegation shall be
of a constant, and not a varying, percentage of all the assigning Lender’s Loans
and Commitment) in a minimum aggregate amount equal to the lesser of (i) the
amount of the assigning Lender’s Pro Rata Share of the Total Facility and
(ii) $5,000,000; provided that (a) no assignment and delegation may be made to
any Person if, at the time of such assignment and delegation, the Company or
applicable Borrower would be obligated to pay any greater amount under
Section 7.6 or Section 8 to the Assignee than the Company or a Borrower is then
obligated to pay to the assigning Lender under such Sections (and if any
assignment is made in violation of the foregoing, the Company will not be
required to pay the incremental amounts) and (b) the Company and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned and delegated to
an Assignee until the date when all of the following conditions shall have been
met:

(a) five Business Days (or such lesser period of time as the Administrative
Agent and the assigning Lender shall agree) shall have passed after written
notice of such assignment and delegation, together with payment instructions,
addresses and related information with respect to such Assignee, shall have been
given to the Company and the Administrative Agent by such assigning Lender and
the Assignee,

(b) the assigning Lender and the Assignee shall have executed and delivered to
the Company and the Administrative Agent an assignment agreement substantially
in the form of Exhibit D (an “Assignment Agreement”), together with any
documents required to be delivered thereunder, which Assignment Agreement shall
have been accepted by the Administrative Agent, and

(c) except in the case of an assignment by a Lender to one of its Affiliates,
the assigning Lender or the Assignee shall have paid the Administrative Agent a
processing fee of $3,500.

 

66



--------------------------------------------------------------------------------

From and after the date on which the conditions described above have been met,
(x) such Assignee shall be deemed automatically to have become a party hereto
and, to the extent that rights and obligations hereunder have been assigned and
delegated to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (y) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it pursuant to such Assignment Agreement, shall be released from
its obligations hereunder. Within five Business Days after effectiveness of any
assignment and delegation, the Company shall execute and deliver to the
Administrative Agent (for delivery to the Assignee and the Assignor, as
applicable) a new Note in the principal amount of the Assignee’s Pro Rata Share
of the Total Facility and, if the assigning Lender has retained a Commitment
hereunder, a replacement Note in the principal amount of the Pro Rata Share of
the Total Facility retained by the assigning Lender (such Note to be in exchange
for, but not in payment of, the predecessor Note held by such assigning Lender).
Each such Note shall be dated the effective date of such assignment. The
assigning Lender shall mark the predecessor Note “exchanged” and deliver it to
the Company. Accrued interest on that part of the predecessor Note being
assigned shall be paid as provided in the Assignment Agreement. Accrued interest
and fees on that part of the predecessor Note not being assigned shall be paid
to the assigning Lender. Accrued interest and accrued fees shall be paid at the
same time or times provided in the predecessor Note and in this Agreement. Any
attempted assignment and delegation not made in accordance with this
Section 14.9.1 shall be null and void.

Notwithstanding the foregoing provisions of this Section 14.9.1 or any other
provision of this Agreement, any Lender may at any time assign all or any
portion of its Loans and its Note to a Federal Reserve Lender (but no such
assignment shall release any Lender from any of its obligations hereunder).

14.9.2 Participations. Any Lender may at any time sell to one or more commercial
Lenders or other Persons participating interests in any Loan owing to such
Lender, the Note held by such Lender, the Commitment of such Lender, the direct
or participation interest of such Lender in any Letter of Credit or any other
interest of such Lender hereunder (any Person purchasing any such participating
interest being herein called a “Participant”). In the event of a sale by a
Lender of a participating interest to a Participant, (x) such Lender shall
remain the holder of its Note for all purposes of this Agreement, (y) the
Company and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations
hereunder and (z) all amounts payable by the Company shall be determined as if
such Lender had not sold such participation and shall be paid directly to such
Lender. No Participant shall have any direct or indirect voting rights hereunder
except with respect to any of the events described in the fourth sentence of
Section 14.1. Each Lender agrees to incorporate the requirements of the
preceding sentence into each participation agreement which such Lender enters
into with any Participant. The Company agrees that if amounts outstanding under
this Agreement and the Notes are due and payable (as a result of acceleration or
otherwise), each Participant shall be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement, any
Note and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement or such Note; provided that such right of setoff shall be subject
to the obligation of each Participant to share with the Lenders, and the Lenders
agree to share with each Participant, as provided in Section 7.5. The Company
also agrees that each Participant shall be entitled to the benefits of
Section 7.6 and Section 8 as if it were a Lender

 

67



--------------------------------------------------------------------------------

(provided that no Participant shall receive any greater compensation pursuant to
Section 7.6 or Section 8 than would have been paid to the participating Lender
if no participation had been sold).

14.10 Governing Law. This Agreement and each Note shall be a contract made under
and governed by the internal laws of the State of Illinois applicable to
contracts made and to be performed entirely within such State. Whenever possible
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. All obligations of the Borrowers and rights of the Administrative
Agent and the Lenders expressed herein or in any other Loan Document shall be in
addition to and not in limitation of those provided by applicable law.

14.11 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement.

14.12 Successors and Assigns. This Agreement shall be binding upon the
Borrowers, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Borrowers, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent.

14.13 Indemnification by the Borrowers. In consideration of the execution and
delivery of this Agreement by the Agents and the Lenders and the agreement to
extend the Commitments provided hereunder, the Borrowers hereby agrees to
indemnify, exonerate and hold each Agent, each Lender and each of the officers,
directors, employees, Affiliates and agents of each Agent and each Lender (each
a “Lender Party”) free and harmless from and against any and all actions, causes
of action, suits, losses, liabilities, damages and expenses, including Attorney
Costs (collectively, the “Indemnified Liabilities”), incurred by the Lender
Parties or any of them as a result of, or arising out of, or relating to (i) any
tender offer, merger, purchase of stock, purchase of assets (including any other
similar transaction financed or proposed to be financed in whole or in part,
directly or indirectly, with the proceeds of any of the Loans, (ii) the use,
handling, release, emission, discharge, transportation, storage, treatment or
disposal of any hazardous substance at any property owned or leased by the
Company or any Subsidiary, (iii) any violation of any Environmental Laws with
respect to conditions at any property owned or leased by the Company or any
Subsidiary or the operations conducted thereon, (iv) the investigation, cleanup
or remediation of offsite locations at which the Company or any Subsidiary or
their respective predecessors are alleged to have directly or indirectly
disposed of hazardous substances or (v) the execution, delivery, performance or
enforcement of this Agreement or any other Loan Document by any of the Lender
Parties, except for any such Indemnified Liabilities arising on account of the
applicable Lender Party’s gross negligence or willful misconduct. If and to the
extent that the foregoing undertaking may be unenforceable for any reason, each
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. All obligations provided for in this Section 14.13 shall survive
repayment of the Loans, cancellation of the Notes, expiration or termination of
the Letters of Credit, and termination of this Agreement.

 

68



--------------------------------------------------------------------------------

14.14 Nonliability of Lenders. The relationship between the Borrowers on the one
hand and the Lenders and the Agents on the other hand shall be solely that of
borrower and lender. Neither any Agent nor any Lender shall have any fiduciary
responsibility to any Borrower. Neither any Agent nor any Lender undertakes any
responsibility to any Borrower to review or inform any Borrower or any matter in
connection with any phase of a Borrower’s business or operations. Each Borrower
agrees that neither any Agent nor any Lender shall have liability to the
Borrowers (whether sounding in tort, contract or otherwise) for losses suffered
by any Borrower in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither any Agent
nor any Lender shall have any liability with respect to, and each Borrower
hereby waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by any Borrower in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

14.15 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
THE BORROWERS HEREBY EXPRESSLY AND IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. THE BORROWERS FURTHER IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF ILLINOIS. THE BORROWERS HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

14.16 Waiver of Jury Trial. EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

69



--------------------------------------------------------------------------------

14.17 Customer Identification - USA PATRIOT Act Notice. Each Lender and the
Administrative Agent (for itself and not on behalf of any other party) hereby
notifies the Loan Parties that, pursuant to the requirements of the USA PATRIOT
Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”),
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Act.

14.18 Currency.

(a) Currency Equivalent Generally. For the purposes of making valuations or
computations under this Agreement (but not for the purposes of the preparation
of any financial statements delivered pursuant hereto), unless expressly
provided otherwise, where a reference is made to a dollar amount the amount is
to be considered as the amount in Dollars and, therefor, each other currency
shall be converted into the Dollar Equivalent.

(b) Judgment Currency. If an Agent, on behalf of the Lenders, obtains a judgment
or judgments against any Loan Party in an Alternate Currency, the obligations of
such Loan Party in respect of any sum adjudged to be due to such Agent or the
Lenders hereunder or under the Notes (the “Judgment Amount”) shall be discharged
only to the extent that, on the Business Day following receipt by such Agent of
the Judgment Amount in an Alternate Currency, Administrative Agent, in
accordance with normal Banking procedures, purchases Dollars with the Judgment
Amount in an Alternate Currency. If the amount of Dollars so purchased is less
than the amount of Dollars that could have been purchased with the Judgment
Amount on the date or dates the Judgment Amount (excluding the portion of the
Judgment Amount that has accrued as a result of the failure of such Loan Party
to pay the sum originally due hereunder or under the Notes when it was
originally due and owing to such Agent or the Lenders hereunder or under the
Notes) was originally due and owing to such Agent or the Lenders hereunder or
under the Notes (the “Currency Loss”), such Loan Party agrees as a separate
obligation and notwithstanding any such judgment, to indemnify such Agent or
such Lender, as the case may be, against the Currency Loss, and if the amount of
Dollars so purchased exceeds the amount of Dollars that could have been
purchased with the Judgment Amount on the date originally due and owing to such
Agent or the Lenders, such Agent or such Lender agrees to remit such excess to
such Loan Party.

14.19 Effect of Restatement. This Agreement shall, except as otherwise expressly
set forth herein, supersede the Existing Credit Agreement from and after the
Effective Date with respect to the transactions hereunder and with respect to
the loans outstanding under the Existing Credit Agreement as of the Effective
Date. The parties hereto acknowledge and agree, however, that (i) this Agreement
does not constitute a novation, payment and reborrowing or termination of the
obligations under the Existing Credit Agreement as in effect prior to the
Effective Date and (ii) such obligations are in all respects continuing with
only the terms being modified as provided in this Agreement.

SECTION 15 LIABILITY OF THE BORROWERS.

 

70



--------------------------------------------------------------------------------

15.1 Appointment of the Company. Each Borrower hereby irrevocably appoints the
Company as the borrowing agent and attorney-in-fact for all Borrowers which
appointment shall remain in full force and effect unless and until the
Administrative Agent shall have received prior written notice signed by each
Borrower that such appointment has been revoked and that another Borrower has
been appointed. Each Borrower hereby irrevocably appoints and authorizes the
Company to (i) provide the Administrative Agent with all notices with respect to
Loans and Letters of Credit obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement, (ii) take such action as
the Company deems appropriate on its behalf to obtain Loans and Letters of
Credit, and (iii) exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement.

15.2 Maximum Liability of Foreign Borrowers. Anything in this Agreement to the
contrary notwithstanding, (a) in no event shall the UK Borrower be responsible
for any of the Obligations, except for the Obligations with respect to the
principal, interest, fees and expenses with respect to Loans that it received,
and (b) in no event shall the Canadian Borrower be responsible for any of the
Obligations, except for the Obligations with respect to the principal, interest,
fees and expenses with respect to Loans that it received.

15.3 Joint and Several Liability of the Company. The Company acknowledges and
agrees that the Agents and the Lenders are entering into this Agreement at the
request of the Company and with the understanding that the Company is and shall
remain fully liable, jointly and severally, for payment in full of the
Obligations. The Company agrees that it is receiving or will receive a direct
pecuniary benefit for each Loan made or Letter of Credit issued hereunder.

15.4 Company Guaranty. The Company hereby unconditionally and irrevocably
guaranties to the Administrative Agent, the Canadian Agent and the Lenders the
full and prompt payment when due, at maturity, by reason of acceleration or
otherwise, and at all times thereafter, of all indebtedness, liabilities and
obligations of every kind and nature of the Borrowers to the Agents and the
Lenders, arising out of the Loans, this Agreement and any Hedging Obligations.
Notwithstanding this guaranty, to the extent that mandatory and non-waivable
provisions of applicable law (including but not limited to any applicable
business corporation laws), the Company’s obligations under this subsection
shall be limited to the maximum amount which does not result in such invalidity
or unenforceability.

[remainder of page intentionally blank; signature page follows]

 

71



--------------------------------------------------------------------------------

Delivered at Chicago, Illinois, as of the day and year first above written.

 

COMPANY:   NAVIGANT CONSULTING, INC.   By:  

/s/ Ben W. Perks

  Title:   EVP & CFO FOREIGN BORROWERS:   NAVIGANT CONSULTING (EUROPE) LIMITED,
a corporation organized and existing under the laws of
the United Kingdom   By:  

/s/ Jeff Stoecklein

  Title:   Director   NAVIGANT CONSULTING LTD., a
corporation organized and existing under the
laws of the Province of Ontario   By:  

/s/ Ben W. Perks

  Title:   Vice President

Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

AGENT:   LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent   By:  

/s/ James J. Hess

    James J. Hess, Senior Vice President CANADIAN AGENT:   LASALLE COMMERCIAL
LENDING,
A DIVISION OF ABN AMRO BANK N.V.,
as Canadian Agent   By:  

/s/ L. Geoffrey Morphy

  Title:   First Vice President   By:  

/s/ J. Bayu Budiatmanto

  Title:   Assistant Vice President LENDERS:   LASALLE BANK NATIONAL
ASSOCIATION,
as Issuing Bank and as a Lender   By:  

/s/ James J. Hess

    James J. Hess, Senior Vice President   LASALLE COMMERCIAL LENDING,
A DIVISION OF ABN AMRO BANK N.V.,
as a Canadian Lender   By:  

/s/ L. Geoffrey Morphy

  Title:   First Vice President   By:  

/s/ J. Bayu Budiatmanto

  Title:   Assistant Vice President

Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as
a Lender By:  

/s/ James DeVries

Its:   Senior Vice President

Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC.,
as a Lender By:  

/s/ Mark W. Piekos

Its:   Managing Director BANK OF MONTREAL, as a Canadian Lender By:  

/s/ Ben Ciallella

Its:   Vice President

Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

FIFTH THIRD BANK CHICAGO, a Michigan Banking Corporation, as a Lender By:  

Dave Moore

Its:   Vice President

Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as a Lender By:  

/s/ Danile Holzhauer

  Daniel Holzhauer, Vice President

Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ John Sneed

Its:   Vice President

Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Roger McDougal

Its:   Vice President

Signature Page to Third Amended and Restated Credit Agreement